Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 1 of 42




                          Exhibit 9




                                1
                                   Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 2 of 42
                                                                6-6


Speaker    Time    Danish Transcription                                      English Translation                                        Comment
P1 Intro   0:00:00 Du lytter til P1.                                         You are listening to P1.
Speak
Male1              Det næste punkt på dagsordenen er                         The next point on the agenda is the third reading of
                   tredjebehandlingen af lovforslag nummer L173,             bill no. L173, the draft Act Amending the Corporation
                   forslag til lov om ændring af selskabsskatteloven.        Tax Act.
Jesper             I folketingssalen på Christiansborg gør de folkevalgte    In the parliamentary chamber at Christiansborg, the
Tynell             medlemmer sig klar til at trykke på                       members of parliament are getting ready to press the
                   stemmeknapperne og afgøre, om de enten vil                voting buttons and decide whether they want to pass
                   vedtage eller forkaste et forslag, som de Lisbeth         or reject a bill that Lisbeth Rømer has been
                   Rømer længe har bedt om.                                  requesting for a long time.
Male1      0:00:30 Må jeg bede om lidt mere ro?                              May I ask for a little more quiet?
Jesper             Det er den 13. juni 2012. Nogle uger forinden er det      It is 13 June 2012. A few weeks before, the officials of
Tynell             lykkedes Skatteministeriets embedsmænd at få et           the Ministry of Taxation managed to squeeze a little
                   lille ændringsforslag ind i en stor lovpakke, som         proposed amendment into a large package of laws,
                   tinget nu skal stemme om.                                 which parliament is now about to vote on.
Lisbeth            Det betyder blandt andet, at vi ikke er tvunget til at    This means, amongst other things, that we are not
Rømer              udbetale refusion, inden der er indbetalt                 forced to pay out a refund before dividend tax is paid
                   udbytteskat.                                              in.
Jesper             Et ændringsforslag, der vil betyde, at hver gang          A bill to amend existing legislation that will mean that
Tynell             Lisbeth Rømer og hendes kolleger ude i Skats              every time Lisbeth Rømer and her colleagues out
                                                                             there at the Dividend Tax Unit of Skat,
Jesper     0:01:00 udbytteadministration udbetaler millioner af kroner       the Danish Customs and Tax Administration, pay out
Tynell             til udlændinge, der skriver ind og fortæller, at de har   millions of kroner to foreigners who write in and say
                   aktier i danske selskaber og har krav på refusion af      that they have shares in Danish companies and are
                   udbytteskat, ja, vil Lisbeth Rømer og hendes kolleger     requesting a refund of dividend tax, so Lisbeth Rømer
                   får bedre tid til at behandle sagerne, før der løber      and her colleagues will have more time to handle the
                   renter på.                                                cases before interest starts accruing on them.
Lisbeth            Vi får nemlig udvidet den periode til et halvt år, før    This is because the bill extends the period to six
Rømer              der skal betales renter. Tidligere var det 30 dage, så    months before interest starts accruing. Previously,
                   det er                                                    the deadline was 30 days, so this is



                                                                             2
                                     Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 3 of 42
                                                                  6-6


Speaker    Time    Danish Transcription                                          English Translation                                        Comment
Lisbeth    0:01:30 en rigtig, rigtig god regel.                                  a really, really good rule.
Rømer
Jesper               Men i folketingssalen møder lovforslaget modstand.          However, in the parliamentary chamber, the bill
Tynell               Hvis forslaget bliver vedtaget, medfører det samtidig,      meets resistance. If the bill is passed, this will mean,
                     at udenlandske aktionærer fremover risikerer at             at the same time, that foreign shareholders in the
                     skulle vente op til et halvt år, før de får udbetalt de     future will risk having to wait up to six months before
                     penge, de gør krav på. På den måde vil forslaget altså      they receive the money they are requesting. The bill
                     give en ringere service til aktionærerne, og det            will therefore result in a poorer service being
                     tiltaler ikke ligefrem Venstres Torsten Schack              provided to the shareholders, and this does not
                     Pedersen.                                                   exactly please Torsten Shack Pederson of the right-
                                                                                 wing party, Venstre.
Torsten    0:02:00 For Venstre er det afgørende, at vi skaber                    For Venstre, it is key that we create the conditions
Schack             betingelser, som gør det attraktivt at investere i            that make it attractive to invest in Denmark. This bill
Pedersen           Danmark. Det her lovforslag trækker entydigt i den            is clearly pulling in the opposite direction, and we
                   forkerte retning, og det vender vi os skarpt imod.            oppose it emphatically.
Male2              Så går vi til afstemning om lovforslagets endelige            So, now we will proceed to vote on the bill’s final
                   vedtagelse.                                                   passage.
Jesper             Blå blok stemmer imod. Rød blok stemmer for, men              The right-wing block votes against. The left-wing
Tynell             styrkeforholdene i folketingssalen har                        block votes in favour, but the balance of power in the
                                                                                 parliamentary chamber has
Jesper     0:02:30 ændret sig ved folketingsvalget året før i 2011. Rød          changed since the general election the year before in
Tynell             blok er blevet størst. Så et flertal af tingets               2011. The left-wing block has become the largest
                   medlemmer stemmer nu altså ja til de nye                      block. Consequently, a majority of the members of
                   renteregler og vedtager dem.                                  parliament vote in favour of the new interest rules
                                                                                 and approve them.
Male3                Lovforslaget er vedtaget og vil nu blive sendt til          The bill has been passed and will now be sent to the
                     statsministeren.                                            prime minister.
Lisbeth              Endelig vinder vi et lille slag, så det hul bliver lukket   Finally, we win a little battle, and this loophole is
Rømer                der.                                                        closed.
Jette                Juhuu.                                                      Woohoo!
Zester


                                                                                 3
                                    Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 4 of 42
                                                                 6-6


Speaker   Time    Danish Transcription                                       English Translation                                       Comment
Jesper            Hensynet til kontrollen går denne gang foran               The interests of control this time take precedence
Tynell            hensynet til banker                                        over the interests of banks
Jesper    0:03:00 og til investorer. Men sådan bliver det ikke ved med       and investors. However, that’s not how things are
Tynell            at gå. Heller ikke selv om det senere viser sig, at        going to stay. Even though it later proves that the
                  statskassen formodentlig har udbetalt milliarder af        Treasury has allegedly paid out billions of kroner to
                  kroner til falske aktionærer. Og der er flere huller i     fake shareholders. And there are several loopholes in
                  systemet, der stadig skal lukkes, hvis Lisbeth Rømer       the system that still have to be closed, if Lisbeth
                  og hendes kolleger skal kunne forhindre alle former        Rømer and her colleagues are to be able to prevent
                  for svindel med refusion af udbytteskat.                   all forms of fraud involving the refunding of dividend
                                                                             tax.
Lisbeth             Det får vi ikke rigtig løst ved det her.                 This is not enough to solve the problem entirely.
Rømer
Jesper    0:03:30 Der her er "De hemmelige aktionærer", en                   This is “The Secret Shareholders”, an investigation of
Tynell            undersøgelse af, hvorfor hullerne, der har ført til        why loopholes that have led to dividend tax fraud
                  svindel med udbytteskat, ikke er blevet lukket, når        were not closed when people were aware of them
                  man har kendt til dem i årevis. Jeg hedder Jesper          for years. My name is Jesper Tynell. Welcome to Part
                  Tynell. Velkommen til sjette afsnit: "Af hensyn til        Six: “In the interests of the investors”.
                  investorerne".
Jesper    0:04:00 Nogle måneder efter at et flertal i Folketinget har        A few months after a majority in parliament pass the
Tynell            vedtaget de nye renteregler, forsøger                      new interest rules, the Ministry of Taxation, in
                  Skatteministeriet i oktober 2012 nu også at få             October 2012, now also tries to get the minister to
                  ministeren til endelig at skrive under på en               finally sign a ministerial order requiring the banks to
                  bekendtgørelse, der kræver, at bankerne hurtigere          tell Skat more quickly which shareholders are
                  skal fortælle Skat, hvilke aktionærer der modtager         receiving dividends on their listed shares and thus to
                  udbytte af deres børsnoterede aktier og dermed             tell Skat the names of some of those who might be
                  fortælle Skat navnene på nogle af dem, der kan have        entitled to a refund of dividend tax. The Ministry
                  ret til refusion af udbytteskat. Ministeriet kopierer de   copies the relevant sections from
                  relevante paragraffer fra




                                                                             4
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 5 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                    English Translation                                     Comment
Jesper    0:04:30 den bekendtgørelse, der de sidste tre år har ligget     the ministerial order, which, for the last three years,
Tynell            klar til underskrift, og som Lisbeth Rømer og Jette     has been ready for signature, and which Lisbeth
                  Zester har presset på for at få igennem i endnu         Rømer and Jette Zester have been pressing to have
                  længere tid og sender så nok engang teksten i høring,   implemented for even longer, and sends the text
                  blandt andet hos bankernes interesseorganisation,       once more for consultation, amongst others to the
                  Finansrådet. Og bankerne stritter endnu engang          Bankers Association. And the banks oppose it once
                  imod.                                                   again.
Jette             Bankerne kommer selvfølgelig til departementet med      The banks obviously come to the Ministerial Office
Zester            deres indvendinger om, at de stadigvæk synes, at det    with their objections to the effect that it still seems
                  er en stor byrde for dem.                               that this will impose a significant burden on them.
Jesper    0:05:00 Men der sker nu samtidig noget der gør, at tingene      However, something now happens at the same time
Tynell            måske alligevel ændrer sig denne gang.                  that means that things might nonetheless change this
                                                                          time.
Male3             Det er næste punkt på dagsordenen er                    The next point on the agenda is the first hearing of
                  førstebehandling af lovforslag nummer L67.              bill no. L67.
Jesper            Skatteminister Holger K. Nielsen fra SF fremsætter nu Minister of taxation Holger K. Nielsen from the
Tynell            endnu et lovforslag, der ikke bare indikerer, at han nu Socialist People’s Party now presents a further bill
                  endelig vil underskrive bekendtgørelsen, der vil        which not only indicates that he finally wants to sign
                  kræve løbende indberetning af aktionærerne til Skat. the ministerial order that will require real-time
                  Men et lovforslag,                                      reporting of shareholders to Skat. But a bill
Jesper    0:05:30 der samtidig kræver, at bankerne fra 2014 og frem       which at the same time requires the banks, from
Tynell            også skal indberette flere oplysninger til Skat om      2014 onwards, also to report more information to
                  udbetalingerne af aktieudbytte til de enkelte           Skat about payments of dividends to individual
                  aktionærer. Et lovforslag, som ministeren begrunder     shareholders. A bill that the minister justifies by
                  med, at Skat er blevet opmærksom på, at der kan         saying that Skat has discovered that situations can
                  opstå situationer, hvor der refunderes for meget,       arise where too much is refunded, as he writes, and
                  som han skriver, og påpeger, at forslaget derfor skal   he points out that the bill is therefore intended to
                  bidrage til at sikre, at der ikke sker uberettigede     contribute to ensuring that unjustified refunds of
                  refusioner af udbytteskat,                              dividend tax are not made,
Jesper    0:06:00 som der står i lovbemærkningerne.                       as the comments on the bill suggest.
Tynell


                                                                          5
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 6 of 42
                                                               6-6


Speaker   Time     Danish Transcription                                     English Translation                                        Comment
Male4              Og der er jeg som sædvanlig skal bede medlemmerne        As usual, I would like to ask the members of
                   om at lægge samtalerne ud i andre lokaler.               parliament to take their conversations elsewhere.
Jesper             Men også det forslag deler vandene i folketingssalen.    However, this bill, too, divides the parliamentary
Tynell             I blå blok er Liberal Alliances Ole Birk Olesen          chamber down the middle. On the right, the Liberal
                   bekymret for de administrative byrder, der følger        Alliance’s Ole Birk Olesen is worried about the red
                   med, blandt andet for bankerne.                          tape entailed, including for the banks.

Male5             Den rummer blandt andet lovforslaget, en                 The bill stipulates, amongst other things, reporting of
                  indberetning af udbytter på aktier,                      dividends on shares,
Male5     0:06:30 som vurderes at give større administrative byrder for    which, it is believed, will give rise to greater red tape
                  virksomhederne.                                          for firms.
Jesper            I rød blok mener Socialdemokraternes Thomas              On the left, the Social Democrats’ Thomas Jensen by
Tynell            Jensen derimod, at lovændringerne er nødvendige          contrast believes that the legislative amendments are
                  for at modvirke svindel med refusion af udbytteskat.     necessary to combat fraud involving the refunding of
                                                                           dividend tax.
Thomas             Det vil modvirke uberettigede refusion af udbytteskat This will combat unjustified refunds of dividend tax,
Jensen             med deraf følgende provenutab for fællesskabet.         with the consequential loss of revenue to society.
Jesper             Da de nye styrkeforhold i folketingssalen i sidste ende As the new balance of power in the parliamentary
Tynell             skal afgøre sagen …                                     chamber will ultimately decide the outcome of the
                                                                           matter …
Male6              Vi går til afstemning om lovforslagets endelige         We will now proceed to vote on the bill’s final
                   vedtagelse nu.                                          passage.

Jesper    0:07:00 Ja, så bliver også det lovforslag vedtaget denne gang     Yes, so this bill is also passed on this occasion by a
Tynell            af et flertal bestående af rød blok og Dansk              majority comprising the left wing, plus the right-wing
                  Folkeparti, mens resten af blå blok stemmer imod.         Danish People’s Party, whilst the rest of the right
                                                                            wing votes against it.
Male7              Lovforslaget er vedtaget og vil nu blive sendt til       The bill has been passed and will now be sent to the
                   statsministeren.                                         prime minister.
Jesper             Herudover underskriver skatteminister Holger K.          In addition, tax minister Holger K. Nielsen now also
Tynell             Nielsen nu også bekendtgørelsen.                         signs the ministerial order.


                                                                           6
                                   Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 7 of 42
                                                                6-6


Speaker   Time    Danish Transcription                                         English Translation                                        Comment
Lisbeth           I slutningen af 2012 får vi endelig skatteministerens        At the end of 2012, we finally get the minister of
Rømer             underskrift. Det var en stor                                 taxation’s signature. That was a great
Lisbeth   0:07:30 landvinding for os.                                          breakthrough for us.
Rømer
Jesper              Dermed pålægger ministeren nu bankerne at give             The minister is now therefore stipulating that the
Tynell              Lisbeth Rømer og Jette Zester den løbende                  banks provide Lisbeth Rømer and Jette Zester with
                    indberetning af, hvem der modtager udbytte af              the real-time reporting of who is receiving dividends
                    børsnoterede danske aktier, som de to op gennem            on listed Danish shares, which the two of them,
                    nullerne har presset på få, og som få bankerne i           throughout the 2000s, were pressing for, and which
                    årevis har strittet imod og stadig ikke ønsker at          the banks for years opposed and still do not want to
                    foretage, som bankerne skriver. Men ministeren             do, as the banks write. However, the minister is now
                    skriver altså nu under på, at de skal.                     signing, which means that they have to.
Jette               Nu er der kommet nogle andre politiske vinde.              Now, some other political winds start blowing.
Zester
Jette     0:08:00 Så Yes. Jeg er så stolt over, at vi har gjort det, selv om   So, yes, I am proud that we have done this, even if
Zester            vi skriver, at det er en administrativ byrde.                they write that this represents an administrative
                                                                               burden.
Lisbeth           Vi har jo hele tiden hørt, at det ikke var muligt fra        We have of course heard the whole time from the
Rømer             bankverdenen, men heldigvis havde de ikke ret.               banking world that it was not possible, but luckily
                  Deres indsigelser blev gjort til skamme. Ministeren          they were wrong. Their oppositions were put to
                  satte sig igennem og sagde, at det var nødvendigt for        shame. The minister prevailed and said that it was
                  vores system.                                                necessary for our system.
Lisbeth   0:08:30 Og det viste sig, at det kunne bankerne så også godt         And it turned out that the banks were also perfectly
Rømer             udmærket uden problemer. Men det er helt notorisk,           able to do this, without any problems. However, it is
                  at de har været med til at tage længere tid, end det         quite reprehensible that they contributed to it taking
                  ellers ville have gjort ved at være modstander og            longer than it otherwise would have, by opposing
                  bekæmpe det.                                                 and fighting it.
Jette             Så det er en lykkens dag, selv om det har været hårdt        So, it’s a happy day, even if it was hard twisting their
Zester            med at vride armen om på ryggen. Men nu er vi der,           arms. However, we have done it, even if we have not
                  selvom vi ikke er i mål, for der er lang vej endnu.          achieved everything, because there is still a long way
                                                                               to go.


                                                                               7
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 8 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                   English Translation                                     Comment
Jesper    0:09:00 Lisbeth Rømer og hendes kolleger mangler stadig at     Lisbeth Rømer and her colleagues still need to have a
Tynell            få lukket et par huller mere i systemet, hvis de skal  few loopholes closed in the system, if they are to
                  kunne stoppe svindel med refusion af udbytteskat.      stop the fraud involving the refunding of dividend
                  Også selv om ministerens underskrift og Folketingets   tax. And even if the minister’s signature and
                  vedtagelser betyder, at Skat på et tidspunkt i løbet afparliament’s passing of the bills mean that Skat, at
                  de kommende år fra 2013 og 2014 og frem vil            some point over the course of the coming years,
                  begynde at få flere oplysninger om aktionærerne og     from 2013 and 2014 onwards, will start to receive
                  får dem hurtigere ind fra bankerne.                    more information about shareholders and will
                                                                         receive this information more quickly from the banks.
Jesper    0:09:30 De mangler blandt andet stadig at få gjort Skats it-   They still need, amongst other things, to get Skat’s IT
Tynell            systemer klar til at behandle og anvende de nye        systems ready to process and use the new
                  oplysninger. De mangler at få kontrol med brugen af    information. They still have not gained control over
                  aktielån, altså mere om dem, de udbetaler refusion     the lending of shares, in other words more
                  af udbytteskat til, nu også reelt ejer aktierne. Eller information about whether the people they are
                  om de i virkeligheden bare har lånt dem. Og så         paying refunds of dividend tax to really do own the
                  mangler de frem for alt at vide, hvem der ejer de      shares in question or whether, in reality, they have
                  mange aktier, der ligger i de såkaldte Omnibus- og     simply borrowed them. And so they still do not know,
                  Nominee-depoter, hvor aktionærerne stadig er           above all, who owns the many shares that are sitting
                  hemmelige for Skat.                                    in omnibus or nominee accounts, where the
                                                                         shareholders are still concealed to Skat.
Jesper    0:10:00 Et problem der med tiden kun er blevet endnu større, A problem which, over time, has only worsened,
Tynell            konstaterer Jette Zester.                              concludes Jette Zester.




                                                                            8
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 9 of 42
                                                               6-6


Speaker   Time     Danish Transcription                                     English Translation                                    Comment
Jette              Problematikken omkring Omnibus-depoter er jo bare        As we know, the problem around the omnibus
Zester             vokset i den periode, som vi har ligesom stået i         accounts has only grown through the period when
                   stampe med at få den løbende indberetning. Og det        we were pretty much at a standstill in terms of
                   gør jo så udfordringen er jo stadigvæk stor, fordi du    establishing real-time reporting. And this obviously
                   ikke har den retmæssige ejere, fordi først når vi ved,   means that the challenge is still huge, because you do
                   hvem den retmæssige ejer er, kan vi jo også se, om       not have information on who the legal owner is,
                   det er den retmæssige ejer, der tilbagesøger             because it is not until we know who the legal owner
                   refusionen, så udfordringerne er ikke stoppet her.       is that we can also see whether it is the legal owner
                                                                            who is requesting a refund, so the challenges did not
                                                                            stop there.
Jesper    0:10:30 Men Folketingets medlemmer kan måske godt have            However, the members of parliament might well
Tynell            fået det indtryk, at alle problemerne nu er løst, da de   have acquired the impression that all of the problems
                  i løbet af 2012 stemt om de lovændringer, de vedtog.      have now been solved, when, during the course of
                  Allerede ved vedtagelsen af de nye renteregler i juni     2012, they voted on the legislative amendments they
                  2012, står der for eksempel i bemærkningerne til          passed. Back when the new interest rules were being
                  selve lovteksten:                                         passed in June 2012, the comments on the text of the
                                                                            statute itself for example says the following:
Male8             "Det må forventes, at skattemyndighederne                 “It should be anticipated that the tax authorities in
                  fremover vil øge kontrollen. Dette bør ske for at         future will increase their degree of control. That
                  sikre,                                                    should take place to ensure
Male8     0:11:00 at der ikke sker uretmæssig tilbagebetaling til en        that no unlawful repayment to a foreign recipient
                  udenlandsk modtager, som ikke anses for retmæssig         who is not considered the legal owner takes place.”
                  ejer."
Jesper            Men Lisbeth Rømer opfatter det ikke som et signal         However, Lisbeth Rømer does not take this to be a
Tynell            om, at hun og hendes kolleger nu skal standse             signal that she and her colleagues should now stop
                  udbetalingen af refusion af udbytteskat til de mange      paying refunds of dividend tax to the many foreign
                  udenlandske aktionærer ude i verden, indtil hun kan       shareholders out there in the world until she can
                  sikre sig, at de vitterlig er de retmæssige ejere af      assure herself that they really are the legal owners of
                  aktierne, hun og hendes kolleger giver pengene til.       the shares she and her colleagues are giving the
                  Hvis hun og hendes kolleger i Skat smækkede kassen        money to. If she and her colleagues at Skat closed the
                  i,                                                        till,


                                                                            9
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 10 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                       English Translation                                        Comment
Jesper    0:11:30 ville det nemlig tilsidesætte hensynet til investorerne    this would breach the interests of investors and thus
Tynell            og dermed hensynet til aktiekurserne på danske             affect share prices on Danish shares, she explains.
                  aktier, forklarer hun.
Lisbeth           Der har været et hensyn. Danmark vil gerne have            There was an interest in maintaining share prices.
Rømer             udenlandske aktionærer. Det er godt for vores              Denmark would like to have foreign investors. That is
                  kurser, og så skal de også behandles ordentligt. Så jeg    good for our share prices, and consequently, they
                  mener stadig, at vi har gjort det, som oprindeligt har     should also be treated properly. So I still believe that
                  været vores opgave at sørge for, at det kører              we were doing what it was originally our job to do,
                  nogenlunde. Vi vil meget gerne have oplysninger om         namely to keep things ticking along. We would very
                  beneficial owner,                                          much like to have information about beneficial
                                                                             owners,
Lisbeth   0:12:00 men har fået nej. Så jeg mener ikke, det er                but we were told “no”. So I do not believe that it is
Rømer             udbytteskattekontorets opgave at gøre andet end            the job of the Dividend Tax Unit to do more than it
                  det de kan, når man i øvrigt har fået nej til at gøre      can when it has moreover been told it cannot do
                  det, som er det rigtige.                                   what is right.
Carl              Selv om Folketinget forventer, at Skat nu vil kun          “Even if parliament is now expecting that Skat will
Helman            kunne udbetale eller tilbagebetale dansk udbytteskat       now only be able to pay out or repay Danish dividend
                  til den retmæssige ejere af dansk udbytte,                 tax to the legal owner of Danish dividends,
Carl      0:12:30 så har Skat ikke redskaberne til at kontrollere dette.     Skat does not have the tools to check this,”
Helman
Jesper             … fortæller også Carl Helman og tænker tilbage på         says Carl Helman, too, and thinks back to the
Tynell             det morgenmadsmøde, som Lisbeth Rømer i sin tid           breakfast meeting that Lisbeth Rømer once invited
                   inviterede ham og hans kontorchef i                       him and his office head to as the Ministry of
                   Skatteministeriets departement ud til helt tilbage i      Taxation’s Ministerial Office all the way back in 2007
                   2007 og på de andre huller i systemet, som hun            and to the other loopholes in the system which—as
                   allerede dengang gjorde opmærksom på også skulle          she was pointing out even back then—also needed to
                   lukkes.                                                   be closed.
Carl               De har ikke fået det kontrolspor, hvor de kan se i        They have not established the audit trail in which
Helman             forhold til Omnibus-depoter, de her samledepoter.         they can see what is going on in the omnibus
                                                                             accounts, these pooled accounts.



                                                                            10
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 11 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                       English Translation                                        Comment
Carl      0:13:00 De kan ikke spore den individuelle retmæssige ejer af      They cannot trace the individual legal owner of the
Helman            det danske udbytte. Det har Skat så bedt om i årevis,      Danish dividend. This is what Skat has been
                  at de kan få de redskaber.                                 requesting for years, namely that they can be
                                                                             provided with the tools.
Jesper            Lisbeth Rømer gør dog også hurtigt opmærksom på,           Lisbeth Rømer also swiftly points out that there are
Tynell            at der stadig er huller i systemet, der endnu ikke er      still loopholes in the system that have not yet been
                  lukket, og at man derfor stadig kan svindle med            closed and that it is still possible to defraud the
                  refusion af udbytteskat, uden at hun og hendes             Treasury with refunds of dividend tax without her
                  kolleger vil opdage det. Få dage efter nytår, i starten    and her colleagues finding out. A few days after new
                  af januar 2013, modtager hun                               year, at the start of January 2013, she receives
Jesper    0:13:30 et brev fra Intern Revision. Et brev hvori revisionen      a letter from Internal Audit. A letter in which it warns
Tynell            bebuder, at den på grund af udbytteskatteområdets          that, due to the materiality and risk associated with
                  væsentlighed og risiko, som der står, nu igen vil          the area of dividend tax, it would like to come and
                  komme på besøg. Onsdag den 6. februar møder                visit again. On Wednesday, 6 February, Internal Audit
                  Intern Revision således op kl. 10 om formiddagen ud i      thus arrives at 10.00 a.m. out at Skat’s Dividend Tax
                  Skats udbytteadministration for at tale med Lisbeth        Unit in order to talk to Lisbeth Rømer and her
                  Rømer og hendes kolleger, der på dette tidspunkt nu        colleagues, who, at that time, are now located in
                  har til huse i Høje Tåstrup. På mødet med revisionen       Høje Tåstrup. At the meeting with audit, Lisbeth
                  opregner Lisbeth Rømer endnu engang                        Rømer once more lists
Jesper    0:14:00 mange af de problemer, der stadig mangler at blive         many of the problems that have still not yet been
Tynell            ryddet af vejen. Blandt andet problemerne med              solved. Amongst other things, the problems with
                  Omnibus-depoter, hvori aktierne stadig er ejet af          omnibus accounts, in which the shares are still
                  hemmelige aktionærer.                                      owned by secret shareholders.
Female1           I Omnibus-depoter kan man ikke se, hvem der ejer           “In the omnibus accounts, you cannot see who owns
                  aktierne.                                                  the shares,”
Jesper            … forklarer Lisbeth Rømer på mødet ifølge referatet        explains Lisbeth Rømer at the meeting, according to
Tynell            og kalder det et problem. Hun fortæller samtidig, at       the minutes, and classifies this as a problem. She says
                  når hun og hendes kolleger udbetaler refusion af           at the same time that, when she and her colleagues
                  udbytteskat, så er der, som der står, ikke nogen           pay out refunds of dividend tax, there is currently no
                  umiddelbar kontrol med, om de udbetaler refusion           way of checking directly whether they are paying
                                                                             refunds


                                                                            11
                                   Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 12 of 42
                                                                6-6


Speaker   Time    Danish Transcription                                       English Translation                                      Comment
Jesper    0:14:30 for de samme aktier igen og igen. Blandt andet fordi       in respect of the same shares again and again.
Tynell            der kan blive udstedt flere kvitteringer, altså flere      Amongst other reasons, this is because several
                  udbyttenotater på samme aktie, når aktieudbyttet           dividend notifications might be issued in respect of
                  bliver udbetalt fra bank til bank i en kæde helt ud til    the same share, when the dividend is paid from bank
                  en aktionær i yderste led et sted ude i verden.            to bank, all the way out to a shareholder at the end
                  Lisbeth Rømer fortæller også Intern Revision, at Skat      of the chain somewhere out there in the world.
                  stort set ikke fører kontrol med bankernes                 Lisbeth Rømer also tells Internal Audit that Skat does
                  administration af den såkaldte bankordning.                not generally review the banks’ administration of the
                                                                             so-called Bank Scheme.
Jesper    0:15:00 Da Intern Revision nogle måneder senere i maj 2013         When Internal Audit, a few months later in May
Tynell            fremlægger sin rapport om sagen, fremhæver                 2013, presents its report on the case, it also points
                  Revisionen da også nogle af de huller i systemet, som      out some of the loopholes in the system that Lisbeth
                  Lisbeth Rømer og Jette Zester har påpeget på               Rømer and Jette Zester have pointed out at meetings
                  møderne med Revisionen og konkluderer klart og             with Internal Audit and concludes loud and clear:
                  tydeligt:
Male9             "Skat bør sikre sig bedre imod, at der ikke sker           “Skat should take more effective measures to ensure
                  uretmæssig refusion af udbytteskat."                       that unlawful refunds of dividend tax do not take
                                                                             place.”
Lisbeth           Vi er enige i, at det ikke er godt nok, men igen vi har    We agree that it is not good enough, but, once more,
Rømer             været                                                      we have
Lisbeth   0:15:30 enige i, at det ikke var godt nok fra dag et.              agreed that it was not good enough from day one.
Rømer
Jette               Det er jo os, der også fortæller dem, hvad der er        It is obviously us who are also telling them what the
Zester              problemet. Det er jo det, der er med vores katalog       problem is. That is obviously what our list of
                    hele tiden, at det er de her problemer der er.           problems and solutions has been about, the fact that
                                                                             there are these problems.
Lisbeth             Og vi er jo ikke i mål. Det ved vi jo.                   And we also have not achieved our objectives. We do
Rømer                                                                        know that.




                                                                            12
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 13 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                       English Translation                                    Comment
Jesper            I sin rapport lægger Intern Revision denne gang mest       In its report, Internal Audit this time focuses mostly
Tynell            af alt vægt på den manglende kontrol med den               on the lack of control over refunds of dividend tax,
                  refusion af udbytteskat, som bankerne foretager            which the banks undertake through the so-called
                  gennem den såkaldte regnearkordning. Revisionen            Spreadsheet Scheme. Internal Audit also stresses that
                  fremhæver herudover, at Skat nu endelig har fået           Skat has had the reporting
                  fremrykket indberetningen
Jesper    0:16:00 af udbyttet af børsnoterede aktier, og det giver bedre     of dividends on listed shares brought forward, and
Tynell            mulighed for at sikre sig mod uretmæssig refusion,         this provides a better way of preventing unlawful
                  men påpeger, at de interne afstemninger, der skal          refunds, but it also points out that the internal
                  sikre, at oplysningerne bliver overført korrekt mellem     reconciliations that are supposed to ensure that the
                  Skats it-systemer, og at oplysningerne er rigtige,         information is transferred correctly between Skat’s IT
                  stadig endnu ikke er på plads.                             systems and that the information is correct are still
                                                                             not in place.
Lisbeth            Intern Revision påpeger, at den understøttende IT         Internal Audit points out that the IT tools are still not
Rømer              mangler fortsat.                                          there.
Jesper             Det fremgår samtidig af Revisionens rapport,              Internal Audit’s report also says
Tynell
Jesper    0:16:30 at udbetalingerne af refusion af udbytteskat stiger,       that the payments of refunds of dividend tax are
Tynell            fra lidt over en halv milliard kroner i 2010 til næsten    rising, from a little over half a billion kroner in 2010
                  halvanden milliard kroner i 2012.                          to almost one-and-a-half billion kroner in 2012.
Jette             Tallene, de skriger lidt på, at der skal foretages en      The figures are simply crying out for one or other
Zester            eller anden form for kontrol.                              form of control to be exercised.
Jesper            Da Intern Revision har afleveret sin rapport, gør          When Internal Audit has submitted its report, Lisbeth
Tynell            Lisbeth Rømer flere gange opmærksom på, at der             Rømer points out several times that there are
                  faktisk er endnu flere brikker, der mangler at komme       actually even more elements that are not yet in place
                  på plads,




                                                                            13
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 14 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                      English Translation                                       Comment
Jesper    0:17:00 hvis alle hullerne i systemet skal lukkes. Problemerne    if all of the loopholes in the system are to be closed.
Tynell            med de hemmelige aktionærer, der har deres aktier i       The problems with the secret shareholders, who hold
                  Omnibus- og Nominee-depoter, nævner Intern                their shares in omnibus and nominee accounts, are
                  Revision af en eller anden grund ikke i sin seneste       not referred to by Internal Audit for one reason or
                  rapport. Og så tager Lisbeth Rømer nu også fat i Skats    another in it its most recent report. So Lisbeth Rømer
                  øverste direktør. Hun henvender sig direkte til ham,      now also contacts Skat’s most senior director. She
                  da han i efteråret 2013 er på rundtur fra afdeling til    approaches him directly, when, in the autumn of
                  afdeling for at besøge medarbejderne i Skat.              2013, he is on a tour around all of the departments
                                                                            to visit Skat’s employees.
Lisbeth            Jeg fortalte jo om                                       I obviously told him
Rømer
Lisbeth   0:17:30 mine sædvanlige problemer, og han sagde: "send mig        about my usual problems, and he said, “Send me a
Rømer             et papir om det".                                         paper on it.”
Jesper            I november 2013 sætter hun sig derfor efterfølgende       In November 2013, she therefore sits down and
Tynell            og skriver, hvad der ender med at blive hendes sidste     writes what ends up being her last appeal to Skat’s
                  opråb til Skats øverste ledelse.                          most senior management.
Lisbeth           Og det er baggrunden for dette papir, som                 And that is the background to that paper, which
Rømer             opsummerer de problemer, som stadig er: Den               summarises the problems that are still there: the lack
                  manglende IT-understøttelse og den i blinde               of IT tools and the blind refunding of dividend tax,
                  foretagne refusion af udbytteskat,
Lisbeth   0:18:00 som i november var på 2,7 milliarder.                     which, by November, was at the level of 2.7 billion.
Rømer
Jesper             At størrelsen på udbetalingerne af refusion af           The fact that the level of the payments of refunds of
Tynell             udbytteskat på den måde har nået helt nye højder,        dividend tax had therefore reached new heights was
                   fremgår således også af Lisbeth Rømers notat til         thus also evident from Lisbeth Rømer’s
                   direktøren.                                              memorandum to the director.
Female1            "Der er fra 2013 til dato refunderet 2,7 milliarder      “From the beginning of 2013 until today, 2.7 billion
                   kroner."                                                 kroner have been refunded.”
Jesper             Et notat, hvori hun understreger, at hun og hendes       A memorandum, in which she stresses that she and
Tynell             kolleger i Skats udbytteadministration stadig            her colleagues at Skat’s Dividend Tax Unit still



                                                                           14
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 15 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                      English Translation                                        Comment
Jesper    0:18:30 mangler en vigtig brik, hvis de skal forhindre svindel    lack a major element if they are to prevent fraud
Tynell            med refusion af udbytteskat. Nemlig oplysningen om,       involving the refunding of dividend tax: specifically
                  hvem der reelt ejer den del af aktierne, der bliver       the information about who actually owns the shares
                  opbevaret i de såkaldte Omnibus- og Nominee-              that are kept in omnibus and nominee accounts.
                  depoter.
Female1           "I forbindelse med refusioner er det ikke muligt i        “In connection with refunds, it is not possible in our
                  vores systemer at se, om den udenlandske aktionær         systems to see whether the foreign shareholder has
                  har modtaget udbytte."                                    received a dividend.”
Jesper            Også oplyser hun, at det skyldes, at det efterhånden      She also says that this is because it is ultimately only
Tynell            kun er de færreste udenlandske aktionærer, der har        very few foreign shareholders who have their shares
                  deres aktier registreret i depoter med deres eget         registered in accounts in their own name.
                  navn.
Lisbeth   0:19:00 70 procent af alle udenlandske aktionærer er              70 per cent of all foreign shareholders are unknown
Rømer             ukendte for os.                                           to us.
Female1           "Cirka 70 procent af alle udenlandske aktionærer har      “Approximately 70 per cent of all foreign
                  deres aktier i Omnibus-depoter."                          shareholders keep their shares in omnibus accounts.”
Lisbeth           Derved bliver det for dem i blinde, det vil sige de       We are still in the dark when it comes to them. In
Rømer             sidste 30. Dem kunne vi have en mulighed for at           other words, we can check the remaining 30 per
                  kontrollere, men resten kan vi ikke.                      cent, but not the rest.
Jesper            I notatet til Skats øverste direktør anbefaler            In the memorandum to Skat’s most senior director,
Tynell
Jesper    0:19:30 hun derfor nu en sidste gang, at man laver systemet       she therefore now recommends a final time that the
Tynell            om, at man sørger for, at bankerne indhenter              system be overhauled to ensure that the banks
                  oplysninger om, hvem de reelle aktionærer er, også        obtain information about who the real shareholders
                  selv om aktionærerne har deres aktier liggende i          are, even if the shareholders are holding their shares
                  Omnibus-depoter og er kunder i banker rundt               in omnibus accounts and are customers of banks
                  omkring i verden, forklarer hun. Hun skriver:             round the world, she explains. She writes:
Female1           "For at få alle aktionærer indberettet skal               “To get information reported about all shareholders,
                  pengeinstitutter kun oplyse om den endelige               the financial institutions need only report on the
                  modtager af udbyttet, også når aktierne ligger i          ultimate recipient of the dividend, even when the
                  Omnibus-depoter."                                         shares are sitting in Omnibus accounts.”


                                                                           15
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 16 of 42
                                                              6-6


Speaker   Time     Danish Transcription                                     English Translation                                        Comment
Lisbeth            Jeg anbefaler,                                           I recommend
Rømer
Lisbeth   0:20:00 at man laver et system med mulighed for at kende          that a system be devised that enables us to identify
Rømer             beneficial owner, den egentlige aktieejer, som sidder     the beneficial owner, the actual owner sitting abroad,
                  i udlandet, og som ikke er kendt for os.                  whose identity we do not know.
Jesper    0:20:30 Men det er svært at komme igennem med Lisbeth             However, it is hard to get Lisbeth Rømer’s
Tynell            Rømers anbefaling om at kræve, at alle aktionærer,        recommendation implemented, that it be required
                  der får udbetalt udbytte fra Danmark, indberettes til     that all shareholders who receive dividends from
                  Skat. Det ved Jette Zester inde i Skats Hovedcenter       Denmark be reported to Skat. Jette Zester, at Skat’s
                  på Østerbro i København bedre end de fleste.              Head Office in Østerbro in Copenhagen, is more
                                                                            aware of this than most.
Jette              Den oplysning, som vi mangler, er selvfølgelig den       The information that we are lacking is obviously who
Zester             reelle ejer. Hvem er det, der reelt er ejer af den       the real owner is. Who is it, who really owns the
                   danske aktie? Men det er svært, når vi taler om          Danish share? But that is difficult to ascertain, when
                                                                            we are talking about
Jette     0:21:00 Omnibus-depoter, og vi taler om Nominee-depoter,          omnibus accounts, and about nominee accounts,
Zester            fordi der passer skatteverden ikke med                    because there is a mismatch between the tax world,
                  handelsverden med værdipapirer. Og der er nogle           the commercial world, and how securities work. And
                  andre værktøjer, man søger i den finansielle sektor       the financial sector is looking for different tools than
                  end det, som Skat søger.                                  the ones Skat is looking for.
Jesper            Hvis det sidste store hul i systemet skal lukkes,         If the last major loophole in the system is to be
Tynell            kræver det derfor politisk vilje til at gøre op med de    closed, political will is therefore needed to solve the
                  sidste hemmelige aktionærer. Det kræver derfor vilje      problem of the last secret shareholders. Political will
                  til at gøre op med de danske bankers ønske om             is therefore required to solve the problem of Danish
                  fortsat ikke at skulle indhente oplysninger om og         bankers wanting to continue not having to obtain
                  fortælle Skat,                                            information about or to tell Skat
Jesper    0:21:30 hvem der ejer aktier nede i Omnibus- og Nominee-          who owns the shares down there in the omnibus and
Tynell            depoterne, forklarer hun.                                 nominee accounts, she explains.




                                                                           16
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 17 of 42
                                                              6-6


Speaker   Time     Danish Transcription                                        English Translation                                       Comment
Jette              Hvis du ikke ligesom får vredet armen om og siger,          If you do not pretty much twist their arm, and
Zester             men det ønsker vi fra de danske                             instead just tell them that the Danish tax authorities
                   skattemyndighedernes side, jamen så sker der jo ikke        want this information, then obviously nothing is
                   noget. Man kommer ikke lige selv og siger: "vi har          going to happen. They are not going to come along
                   sandelig lyst til at indberette det her, fordi det har I    off their own bat and say, “We would be absolutely
                   da brug for." Nej, det gør man jo ikke. Så skal man         thrilled to report this information, because it is what
                   have en anden lovgivning og den lovgivning har vi           you need.” No, that is not what they do.
                   ikke. Det bliver jo så næste skridt,                        Consequently, you need to have different legislation,
                                                                               and we do not have that different legislation. That
                                                                               would obviously be the next step, therefore,
Jette     0:22:00 hvor man ikke kan eje en dansk aktie andet, at du            a person not being able to own a Danish share unless
Zester            også ved, hvem der er ejeren.                                we also know who the owner is.
Jesper            Men gør I opmærksom på det over for                          But is that pointed out to the Ministry of Taxation’s
Tynell            Skatteministeriets departement?                              Ministerial Office?
Jette             Ja, det står med på vores ønskeliste, hvem der er den        Yes, it’s sitting there on our wish list, knowing who
Zester            reelle ejer bag, at man gerne vil have dem med. Det          the real owner is behind the share, the fact that we
                  er med; det er bare blevet udsat år efter år efter år.       want to have them on board. They are on board; it is
                  Men det er ikke kommet igennem. Nej, det kan være,           just that the issue has been kicked down the road,
                  det kommer.                                                  year after year after year. However, the intention
                                                                               was never realised. No, it is possible that it will be
                                                                               realised.
Jesper             Da Lisbeth Rømer her i november 2013                        When, in November 2003, Lisbeth Rømer
Tynell




                                                                              17
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 18 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                        English Translation                                        Comment
Jesper    0:22:30 skriver til Skats øverste direktør, forsøger hun således    writes to Skat’s most senior director, she therefore
Tynell            alligevel en sidste gang at få opfyldt sit og Jette         still tries one last time to have her and Jette Zester’s
                  Zesters ønske om at få at vide, hvem de anonyme             wish realised to be told who the anonymous
                  aktionærer i Omnibus-depoterne er. Et ønske de to           shareholders in the omnibus accounts are. This is a
                  for eksempel ikke kunne komme igennem med                   wish that the two of them for example could not get
                  dengang Lisbeth Rømer fremsatte det tilbage i 2006,         realised when Lisbeth Rømer presented it back in
                  da B.T. Opera Trading i Paris, ville have udbetalt over     2006, when BT Opera Trading in Paris wanted to have
                  en halv milliard kroner fra den danske statskasse, og       more than half a billion kroner paid by the Danish
                  hun derfor skrev til hele Skats direktion, at hun og        Treasury, and she therefore wrote to the whole
                  hendes kolleger reelt ikke                                  executive board of Skat, that she and her colleagues
                                                                              really had
Jesper    0:23:00 anede, om det ville være rigtigt eller forkert at           no idea whether it would be right or wrong to pay
Tynell            udbetale pengene. Og allerede på det tidspunkt              out the money. And back then she pointed out the
                  udpegede de hemmelige aktionærer som problemet              secret shareholders as the problem, writing:
                  og skrev:
Female2           "Det er et spørgsmål, hvor længe Danmark kan tillade        “This is a question of how long Denmark can allow a
                  et system, hvor man kan skjule sin identitet i              system in which a person can conceal his identity in
                  forbindelse med aktieudlodninger og derved kan              connection with dividends and thereby secure a
                  sikre sig en refusion, som egentlig ikke er efter           refund that is not actually due in accordance with the
                  lovgivningen."                                              legislation,”
Jesper            … eller da hun og Jette Zester i 2006 efterfølgende         or when she and Jette Zester then drew up in 2006
Tynell            udarbejdede et næsten 30 sider langt                        an almost 30-page-long list of problems, in which
                  problemkatalog, hvori de skrev,                             they wrote
Jesper    0:23:30 at den her type aktier depoter udgør en generel             that share accounts of this type present a general
Tynell            trussel for det danske skattesystem. En trussel som         threat to the Danish tax system. A threat that could
                  kunne afværges, hvis de fik at vide, hvem de                be averted if they could find out who the secret
                  hemmelige aktionærer i depoterne er, hvorefter de           shareholders in the depository accounts are, after
                  gentog:                                                     which they repeated:
Female2           "Politikerne skal gøres opmærksom på, at der reelt er       “The politicians must be alerted to the fact that there
                  et problem, der er en trussel for skattesystemet."          really is a problem, there is a threat to the tax
                                                                              system.”


                                                                             18
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 19 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                       English Translation                                       Comment
Jesper            Eller da Jette Zester i kølvandet på Intern Revisions      Or when Jette Zester, following Internal Audit’s
Tynell            kritik i 2010 forgæves skrev, at hun ønskede at få         criticism in 2010, wrote in vain that she wanted to
                  indberetninger af, hvem der har det reelle ejerskab        receive reports who has real ownership
Jesper    0:24:00 over aktierne, altså gennemsigtighed i deponeringen,       of the shares, in other words transparency in the
Tynell            som hun dengang skrev. Men Lisbeth Rømer bliver            depository system, as she then wrote. But Lisbeth
                  altså ved og prøver nu den her sidste gang med             Rømer persists and now makes a final attempt with
                  notatet til Skats øverste direktør.                        her memorandum to Skat’s most senior director.
Lisbeth           Det er jo ikke et nyt ønske.                               This is, after all, not a new request.
Rømer
Jesper            Da hun denne gang har skrevet færdig, vedhæfter            When she has finished writing this memorandum,
Tynell            hun det nye notat til en e-mail, sender det af sted til    she appends it to an email and sends it for review by
                  gennemlæsning hos sin underdirektør i Skat og              her deputy director at Skat, hoping that the request
                  håber, at ønsket nu endelig går i opfyldelse.              will now finally be acceded to.
Lisbeth   0:24:30 Det er ikke sjovt at handle i blinde, og det er ikke       It is no laughing matter, acting blindly, and it is not
Rømer             optimalt at handle i blinde, når det drejer sig om         ideal to act blindly when you’re dealing with public
                  statens penge.                                             money.
Jesper            Hvis hun får den her sidste brik at få oplyst navnet på    If she can get this last element in place, to have the
Tynell            de aktionærer, der får udbytte af deres aktier, så vil     names reported of the shareholders who are
                  Skat kunne forhindre den helt store svindel med            receiving dividends on their shares, Skat could
                  refusion af udbytteskat. Det mener Lisbeth Rømer.          prevent the huge fraud involving the refunding of
                  Det bekræfter i dag flere embedsmænd, i                    dividend tax. That is what Lisbeth Rømer believes.
                  Skatteministeriets departement.                            Today, this is confirmed by several officials at the
                                                                             Ministry of Taxation’s Ministerial Office.




                                                                            19
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 20 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                         English Translation                                      Comment
Jesper    0:25:00 Kræver man, at Skat skal have indberettet navnene            If one were to require that Skat be told the names of
Tynell            på alle, der bliver udbetalt aktieudbytte til, også dem,     everyone who is paid dividends, including those who
                  der har aktier i Omnibus og Nominee-depoter, eller           have shares in omnibus and nominee accounts, or if
                  gør man det til en forudsætning for overhovedet at få        one were to make this a condition for receiving a
                  udbetalt refusion, ja så vil det måske stadig ikke           refund in the first place, this might not permanently
                  standse alle former for finansielle transaktioner, der       stop all forms of financial transaction that can be
                  kan bruges til at snyde til at betale mindre i               used to fraudulently pay less dividend tax, but this
                  udbytteskat, men det vil kunne sætte en stopper for          could stop the form of fraud involving refunds of
                  den form for svindel med refusion af udbytteskat,            dividend tax, where the same shares or
                  hvor de samme aktier eller
Jesper    0:25:30 ikkeeksisterende aktier bliver brugt til at få refusion      non-existent shares are used to obtain refunds, again
Tynell            igen og igen. Altså stoppe den form for svindel, der         and again. In other words, stopping the form of fraud
                  formodentlig har kostet de danske skatteborgere              that allegedly has cost the Danish taxpayer more
                  over 12,7 milliarder kroner, forklarer både hun og           than 12.7 billion kroner, both she and several other
                  flere andre embedsmænd.                                      officials explain.
Lisbeth           Det er så væsentlig en ting af, at man ikke bare             It is such a basic principle that one does not simply
Rømer             udbetaler til nogen, man ikke aner, om de har krav på        make payment to someone where one does not have
                  nogle penge.                                                 any idea if they are entitled to receive any money.
Jesper            Hvis I havde fået den oplysning, som du så her til           If you had received the information which you
Tynell            sidst,                                                       ultimately
          0:26:00 også skriver igen til direktørerne: Hvem er det der          wrote once more to the directors about, information
                  har fået udbytte? Hvis du havde fået den oplysning,          about who was receiving the dividends, if you had
                  som du kræver nu her endnu en gang, i hvor høj grad          received that information that you are asking for
                  kunne det have forhindret den store svindel med              here one more time, to what extent could this have
                  milliarder af kroner i refusion af udbytteskat?              prevented the major fraud involving billions of kroner
                                                                               in refunds of dividend tax?
Lisbeth            Den ville vi jo have ændret det hele totalt, fordi          That would obviously been a total game-changer,
Rømer              havde man haft en mulighed for at se, hvem der              because we could have seen who was actually a
                   egentlig var aktionær, så ville det jo aldrig være sket.    shareholder, so that whole thing would obviously
                                                                               have never happened.



                                                                              20
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 21 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                         English Translation                                       Comment
Jesper    0:26:30 Notatet til Skats øverste direktør bliver det sidste         The memorandum to Skat’s most senior director was
Tynell            lange opråb fra Lisbeth Rømer side.                          the last long petition from Lisbeth Rømer.
Jesper    0:27:00 Få dage senere går hun som 70-årig på pension.               A few days later, at the age of 70, she retires.
Tynell
Lisbeth             Det er min svanesang.                                      That was my swansong.
Rømer
Jesper              Men da Lisbeth Rømer har ryddet sit skrivebord og          However, when Lisbeth Rømer has cleared her desk
Tynell              efter årtiers tjeneste har forladt skatteforvaltningen,    and, after decades of service, leaves the Dividend Tax
                    beslutter hendes underdirektør angiveligt kort tid         Unit, her deputy director decides, apparently a short
                    efter, at han alligevel ikke vil sende hendes              time later, that he does not after all want to send off
                    advarende notat og løsningsforslag videre op til           her warning memorandum and proposed solutions
                    Skats øverste direktør. Heller ikke selv om det ellers     further up to Skat’s most senior director. Even
                    var planen og aftalen. Og selv om Lisbeth Rømer            though that was what was planned and agreed. And
                                                                               even though Lisbeth Rømer
Jesper    0:27:30 eksplicit har stilet notatet til den øverste direktør i      explicitly addressed the memorandum to the most
Tynell            Skat. Da Lisbeth Rømer forsvinder ud ad døren,               senior director of Skat. When Lisbeth Rømer leaves,
                  forsvinder herudover også den viden og indsigt, der          her knowledge and insight also leave with her, which
                  kan være nødvendig for at drive Skats                        could have been necessary to enable Skat’s Dividend
                  udbytteskatteafdeling videre, som den er. Det er             Tax Unit to develop beyond its current capabilities.
                  hendes underdirektør godt klar over. Allerede en             Her deputy director understood this perfectly well.
                  måneds tid inden Lisbeth Rømer går på pension,               One month before Lisbeth Rømer retires, he is
                  kontakter han en anden chef på området og forsøger           already contacting another head in the area,
                  i en periode at få ham til at overtage opgaven i stedet      requesting that he take over the role in her place for
                  og skriver:                                                  a while, writing:
Male10            "Der, hvor opgaven er placeret                               “Where the role is positioned
Male10    0:28:00 i dag, ville ikke give mening, når Lisbeth Rømer er          today would not make any sense once Lisbeth Rømer
                  væk. Hun besidder nemlig en meget stor del af                leaves. This is because she has a very large chunk of
                  fagligheden."                                                the expertise.”




                                                                              21
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 22 of 42
                                                              6-6


Speaker   Time     Danish Transcription                                      English Translation                                     Comment
Jesper             Lisbeth Rømers forsvinden kan således mærkes helt         Lisbeth Rømer’s departure can therefore be felt all
Tynell             ind hos Jette Zester i Skats hovedcenter på Østerbro i    the way through to Jette Zester at Skat’s Head Office
                   København, og det kan ikke undgå at påvirke de tos        in Østerbro in Copenhagen and cannot fail to impact
                   indtil da fælles bestræbelser, forklarer Jette Zester.    what were up until then their joint efforts, explains
                                                                             Jette Zester.
Jette             Da Lisbeth går på pension, jamen, så er det jo klart       When Jette Zester retires, the momentum we shared
Zester            den fælles drivkraft, vi har haft med hinanden,
Jette     0:28:30 jamen, den lider jo et knæk. Nu er jeg jo alene.           was obviously lost. Now I was alone.
Zester
Jesper            I Skats udbytteadministration er det nemlig ikke kun       At Skat’s Dividend Tax Unit, it was moreover not just
Tynell            Lisbeth Rømer, der forsvinder. To af hendes                Lisbeth Rømer who was leaving. Two of her closest
                  allernærmeste medarbejdere gennem mange år                 colleagues over many years were disappearing at
                  forsvinder stort set samtidig. Den ene, der også går       almost the same time. The first of them, who was
                  på pension, beskriver Lisbeth Rømer kort forinden i        also retiring, describes Lisbeth Rømer shortly before
                  et notat som den, der ved mest om det hele, og da          in a memorandum as the person who knows most
                  den anden af hendes nære medarbejdere herudover            about the whole affair, and when the other of her
                  også standser, skriver Lisbeth Rømer, at                   close colleagues also leaves, Lisbeth Rømer writes
                  administrationen af udbytteskatten                         that the administration of dividend tax
Jesper    0:29:00 derved bliver uhyggelig sårbar. En betegnelse som          was consequently becoming scarily vulnerable. A
Tynell            hende, der i praksis forsøger at tage over efter           description that the person who tries to take over
                  Lisbeth Rømer, også selv bruger, når hun flere gange       after Lisbeth Rømer herself also uses when she then
                  siden da beskriver det videnstab, som                      describes on a number of subsequent occasions the
                  udbytteadministrationen lider under herfra og frem:        loss of knowledge suffered by the Dividend Tax Unit
                                                                             from that time onwards:
Female1            "Udbytteskat er blevet meget sårbar, da                   “Dividend tax has become very vulnerable, as the
                   driftsenheden har haft meget stor personaleafgang,        operating unit has seen significant departures of
                   og der er få medarbejdere tilbage."                       personnel, and there are few employees left.”
Jesper             I Skats hovedcenter på Østerbro går Jette Zester godt     At Skat’s Head Office in Østerbro, Jette Zester
Tynell             nok først




                                                                            22
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 23 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                        English Translation                                       Comment
Jesper    0:29:30 på pension et års tid efter Lisbeth Rømer, men da           does not retire until one year after Lisbeth Rømer,
Tynell            Lisbeth Rømer forsvinder, bliver Jette Zester samtidig      but, when Lisbeth Rømer leaves, Jette Zester is at
                  sat til andre opgaver, og det gør, at hun stort set         simultaneously switched to other duties, which
                  heller ikke er med til at følge op på den rapport,          means that she is also largely unable to follow up on
                  Intern Revision efter sit seneste besøg har skrevet om      the report that Internal Audit, after its most recent
                  problemerne med administrationen af udbytteskat.            visit, has written about the problems with the
                                                                              administration of Dividend tax.
Jette             Der er jeg sådan set heller ikke med på, fordi jeg er       I am effectively not involved in that either, because I
Zester            sat til en opgave med at lave et                            am tasked with producing a share calculation system
                  aktieberegningssystem og udvikle det. Og så går jeg         and developing it. And then I retire.
                  altså på pension.
Lisbeth   0:30:00 Alle, der vidste noget, og som havde været med i            Everyone who knew something and who had been
Rømer             rigtig mange år, gik på pension nærmest samtidig.           involved for very many years was retiring at almost
                                                                              the same time.
Jette              Det er et stort knæk for hele projektet. Der er nogle      That represents a major setback for the entire
Zester             andre, der skal tage over, som måske ikke har den          project. There are several others who are supposed
                   samme indsigt, som Lisbeth havde.                          to take over, but they perhaps do not have the same
                                                                              understanding as Lisbeth.
Jesper            Da Lisbeth Rømer er gået på pension, stiger                 Once Lisbeth Rømer has retired, the payments of
Tynell            udbetalingerne af refusion af udbytteskat                   refunds of dividend tax rise more sharply than ever
                  voldsommere end nogensinde før.                             before.
Jesper    0:30:30 Alene i maj 2014, altså på blot en enkelt måned,            Just in May 2014, in other words in just one month,
Tynell            udbetaler de tilbageværende medarbejdere i                  the remaining employees in the Dividend Tax Unit
                  udbytteafdelingen 1,4 milliarder kroner i refusion af       pay 1.4 billion kroner in refunds of dividend tax to
                  udbytteskat til folk i andre lande, og en måned             people in other countries, and one month later, the
                  senere er de samlede refusioner nu oppe på over 4,1         total refunds have now risen to more than 4.1 billion
                  milliarder kroner. Bare for det første halve år af 2014.    kroner. Just for the first half of 2014. Without
                  Uden at bemærke, at det måske kan hænge sammen              noticing that this might be connected with the lack of
                  med den manglende kontrol,                                  control,




                                                                             23
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 24 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                        English Translation                                       Comment
Jesper    0:31:00 mødes en ny arbejdsgruppe med nye medarbejdere              a new working group meets, with new employees,
Tynell            imens og sender e-mails til hinanden om, hvordan de         and they send emails to each other about how they
                  kan følge op på den kritik, som Skats interne revision      can follow up on the criticism that Skat’s Internal
                  har rejst i sin seneste rapport.                            Audit has voiced in its most recent report.
Jette             Der bliver nedsat en gruppe, der ligesom skal tage sig      A group is established that is effectively supposed to
Zester            af og videreføre dette arbejde.                             take over and continue this work.
Jesper            Et af de punkter, arbejdsgruppen skal følge op på,          One of the points that the working group is supposed
Tynell            lyder ganske enkelt:                                        to follow up on sounds pretty simple:
Male11            "Der er behov for, at Skat sikrer sig bedre imod, at        “There is a need for Skat to protect itself better
                  der ikke sker uretmæssig refusion af udbytteskat."          against unlawful refunds of dividend tax.
Jesper    0:31:30 Men der sker ikke så meget mere på det punkt. Det           But not much more happens about this matter. For
Tynell            første års tid bruger de nye folk i arbejdsgruppen          the first year, the new people in the working group
                  primært på at beskrive, hvad                                spend their time chiefly describing what the Dividend
                  udbytteadministrationens arbejdsgange, ansvar og            Tax Unit’s processes, responsibilities, and duties in
                  opgaver i det hele taget går ud på og prøver at få et       general consist of and trying to obtain an overview of
                  overblik over de oplysninger, som Skat får ind.             the information that Skat receives.
Jette             Og det kræver, at du er der i mange år og ser det der       And this requires you to be there for many years and
Zester            flow og også har det samarbejde med den finansielle         to see the flow and also to have the collaboration
                  sektor. Og derfor så er det jo en helt ny generation,       with the financial sector. And so it is obviously an
                  en helt nyt netværk, der                                    entirely new generation, an entirely new network,
Jette     0:32:00 skal oparbejdes, og det tager tid, og det tager virkelig    which has to be established, and that takes time, that
Zester            lang tid.                                                   really takes a long time.
Jesper            I januar 2015 bliver punktet om problemerne med             In January 2015, the point concerning the problems
Tynell            refusion af udbytteskat så lukket helt. Det bliver          with the refunds of dividend tax is then ticked off. It
                  taget af programmet med henvisning til, at der              is removed from the agenda with reference to the
                  fortsat arbejdes på det såkaldte Trace-projekt, der for     fact that work is still ongoing on the Trace project,
                  en del år siden blev taget initiativ til i OECD-regi, på    which had been started a few years previously under
                  baggrund af ønsker fra den internationale                   the aegis of the OECD, in the light of requests from
                  finanssektor. Et projekt, der stadig ikke er blevet til     the international financial sector. A project which has
                  virkelighed                                                 still not been realised



                                                                             24
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 25 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                       English Translation                                      Comment
Jesper    0:32:30 eller umiddelbart har udsigt til at blive det snart.       and which has no obvious prospects of being realised
Tynell            Punktet om at sikre sig bedre imod uretmæssig              in the near future. The point concerning the Dividend
                  refusion af udbytteskat afsluttes på den måde med          Tax Unit protecting itself more effectively against
                  henvisning til det samme internationale projekt, der       unlawful refunds of dividend tax is thus ticked off
                  er også fire år tidligere blev brugt til at afslutte og    with reference to the same international project that
                  parkere den tidligere arbejdsgruppens arbejde og           had also been used four years previously to close
                  problemer med at sikre kontrol med refusion af             down and park the previous working group’s work
                  udbytteskat. Og så eksploderer det hele.                   and problems with ensuring controls over refunds of
                                                                             dividend tax. And then the whole thing explodes.
Jesper    0:33:00 Få måneder senere, hen over sommeren 2015,                 A few months later, over the summer of 2015, a tax
Tynell            kontakter en skatteadvokat og de britiske                  lawyer and the British authorities contact Skat and
                  myndigheder og Skat og fortæller, at den danske            say that the Danish Treasury has probably been
                  statskasse igennem flere år formodentlig er blevet         plundered to the tune of many millions over several
                  plyndret for et større millionbeløb, og det helt store     years and that the whole fraudulent scheme is
                  bedrageri tilsyneladende stadigvæk er i fuld gang. I       apparently still in full swing. In August 2015, the
                  august 2015 kommer skandalen så også offentligt            scandal then hits the headlines.
                  frem.
Male12            ”Bagmandspolitiet har modtaget en anmeldelse fra           “The fraud squad has received a report from Skat
                  Skat
Male12    0:33:30 om muligt skattesnyd for omkring 6,2 milliarder            concerning possible tax evasion to the tune of
                  kroner.”                                                   approximately 6.2 billion kroner.”
Jesper            Det, der først fremstår som en formodet svindel på         What first appears to be a suspected fraud of six
Tynell            seks milliarder kroner, viser sig at være endnu større,    billion kroner turns out to be even bigger, more than
                  over 12 milliarder kroner ifølge de danske                 12 billion kroner, according to the Danish tax
                  skattemyndigheder var det alene i årene fra 2012 til       authorities, and that is just in the years between
                  2015, som er de år, man har undersøgt. Det er alene i      2012 and 2015, which are the years that have been
                  formodet svindel med refusion af udbytteskat over          investigated. This is just in relation to the fraud
                  den såkaldte Blanketordning. Herudover viser det sig       involving refunds of dividend tax through the so-
                  senere,                                                    called Blanket Scheme. In addition, it turns out later




                                                                            25
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 26 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                      English Translation                                      Comment
Jesper    0:34:00 at der tilsyneladende også er sket uberettiget            that unlawful refunds of dividend tax apparently also
Tynell            refusion af udbytteskat gennem den såkaldte               took place also through the so-called Bank Scheme.
                  bankordning.
Male13            Fra i aften kan vi afsløre, at den meget omtalte          “As of this evening, we can reveal that the widely
                  skandale er større end de 12,7 milliarder                 reported scandal is larger in scale than the 12.7
                  skattekroner, der ellers hidtil har været fremme.         billion tax kroner previously referred to.
Jesper            Da den store udpumpning af penge fra statskassen          When the large operation to pump money out of the
Tynell            kommer offentligt frem,                                   Treasury hits the headlines,
Jesper    0:34:30 og danske medier bliver fyldt med nyheder om              and the Danish media are filled with news about
Tynell            formodet svindel med refusion af udbytteskat,             suspected fraud involving the refunding of dividend
                  forbavser det egentlig ikke Jette Zester, som nogle       tax, that does not actually surprise Jette Zester, who
                  måneder forinden også er gået på pension.                 also retired several months earlier.
Jette             Da jeg hørte om sagen, kom det nok ikke bag på mig,       When I heard about the case, it did not surprise me
Zester            at man som havde udnyttet det hul, som stort set alle     that they had actually exploited the loophole that
                  vidste, var der, men som ingen havde haft hår nok på      pretty much everyone knew was there but which no
                  brystet til at lukke. Men at det var                      one had enough courage to close. But that the fraud
Jette     0:35:00 i den størrelsesorden, det havde jeg ikke i min           was on that scale, I had not imagined that in my
Zester            vildeste fantasi forestillet mig.                         wildest dreams.
Jesper            Den formodede svindel overrasker sådan set heller         The suspected fraud does not actually surprise Carl
Tynell            ikke Carl Helman, der allerede i 2007 kom ind over        Helman, either, who back in 2007 first became
                  sagen som jurist i Skatteministeriets departement.        involved in the case as a lawyer at the Ministry of
                                                                            Taxation’s Ministerial Office.
Carl              Da jeg hører, at Danmark er blevet snydt for et større    When I hear that Denmark has been defrauded to
Helman            milliardbeløb, da jag tænker tilbage på, at jeg har       the tune of many billions, I think back to hearing
                  hørt Lisbeth Rømer advare omkring, at hvis der ikke       Lisbeth Rømer warning that, if nothing was done
                  blev gjort noget ved det, så ville det ende               about this, it would end
Carl      0:35:30 i massivt skattesnyd på det her område.                   in massive tax fraud in this area.
Helman
Jesper             Men alligevel bliver de begge ramt af en form for        But nonetheless they both feel a little guilty.
Tynell             skyldfølelse.



                                                                           26
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 27 of 42
                                                               6-6


Speaker    Time  Danish Transcription                                       English Translation                                          Comment
Carl             Jeg tænkte på, at hun har ret fra starten af, og vi        I realised from the start that she was right and that
Helman           skulle have lyttet mere til hende. Og selvfølgelig kan     we should have listened more to her. And obviously,
                 man sige, jeg tænker også lidt på at have et               one might say, I also think I have personal
                 personligt ansvar der.                                     responsibility for this.
Jette            Altså, man slår sig også selv lidt oven i hovedet. Man     So, you do kick yourself a little bit about this. You feel
Zester           føler en skyld over det. Har du ikke forstået at           guilty about it. Were you not able to convey the
                 fortælle vigtigheden af det her godt nok? Men              importance of this effectively enough? However, at
                 samtidig                                                   the same time,
Jette    0:36:00 så kan jeg ikke have nogen skyld. Jeg har kæmpet for       I cannot bear any of the responsibility. I have fought
Zester           det her sammen med Lisbeth siden 2002.                     for this together with Lisbeth since 2002.
Jesper           Og det er faktisk lykkedes at kommunikere                  And they did actually successfully convey the
Tynell           vigtigheden højere oppe i systemet. Leif Normann           importance of this higher up in the system. Leif
                 Jeppesen bliver for eksempel som Skats juridiske           Normann Jeppesen, as Skat’s legal director, is for
                 direktør allerede tilbage i 2006 advaret skriftligt om     example warned in writing back in 2006 of a possible
                 en mulig svindel med refusion af udbytteskat.              fraud involving the refunding of dividend tax.
Male13           Skattecenter Ballerup skønner, at mange refusioner         Ballerup Tax Centre believes that many refunds
Male13   0:36:30 sker på et falsk grundlag, man har ikke mulighed for       are taking place on a fraudulent basis; there are no
                 kontrol.                                                   control capabilities.
Jesper           Derfor undrer det ham da også, at hullerne i               He is therefore puzzled, too, that the loopholes in the
Tynell           systemet stadig ikke er blevet lukket, da svindlen         system have still not yet been closed, when the fraud
                 med refusion af udbytteskat nu næsten ti år senere         involving the refunding of dividend tax hits the
                 kommer offentligt frem.                                    headlines now almost ten years later.
Leif             Jeg kan huske fra, da jeg første gang begyndte at          I can remember when I first started to read in the
Normann          læse om det i avisen om den skandale, der nu er            newspaper about the scandal which has now been
Jeppesen         blevet oprullet. Jeg undrede mig lidt over, at der ikke    uncovered. I was a little puzzled that more had not
                 var sket mere i den periode, jeg fratrådte i               been done in the period since I retired in
Leif     0:37:00 2009, og at der ikke var sket mere på området. Det         2009, and that more was not done in that area. I am
Normann          undrer mig lidt, det undrer mig meget.                     a little puzzled; it puzzles me a lot.
Jeppesen




                                                                           27
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 28 of 42
                                                               6-6


Speaker   Time      Danish Transcription                                        English Translation                                          Comment
Jesper              At der i årevis ikke er sket mere for at lukke de ellers    The fact that, for years, nothing more was done to
Tynell              velkendte huller i systemet, er lige præcis det, der får    close what were actually well-known loopholes in the
                    Carl Helman til som det første at tænke over, om han        system is exactly what first causes Carl Helman to
                    mon har et personligt ansvar.                               consider whether he might have a personal
                                                                                responsibility.
Jesper            Hvorfor tænker du på, om du har et personligt                 Why are you considering whether you have a
Tynell            ansvar?                                                       personal responsibility?
Carl              Jeg var jo departementets repræsentant i en dialog            I was obviously the Ministerial Office’s representative
Helman            med Lisbeth,                                                  in a dialogue with Lisbeth,
Carl      0:37:30 hvor jeg stod på en lidt hård linje i forhold til den         in which I then took a somewhat hard line in relation
Helman            daværende regerings politik omkring de                        to the then government policy around red tape, and
                  administrative byrder, og i den forstand var jeg sådan        in that sense I was to some extent partly responsible
                  set med til at afslå, at der skete regelændringer for at      for the refusal to change the rules, in order to
                  undgå, at erhvervslivet og bankerne blev påført flere         prevent encumbering the business world and the
                  administrative byrder. Men jeg tænker også, at                banks with more red tape. But I also think that I was
                  selvfølgelig tænker jeg også en lille møtrik i det store      obviously a small cog in a large system.
                  system.
Jesper            Når hullerne i det store system ikke                          The fact that the loopholes in the large system
Tynell
Jesper    0:38:00 for længst er blevet lukket, skyldes det i højere grad        were not closed long ago is attributable more to
Tynell            politiske signaler og prioriteringer og hensynet til          political signals and priorities and the interests of
                  banker, selskaber og investorer, end det skyldes              banks, companies, and investors than to ignorant or
                  uvidende eller uopmærksomme embedsmænd. Det                   inattentive officials. This is also what Richard Hanlov
                  forklarer også Richard Hanlov fra den position, han           says, from the position he occupied as a sort of
                  sad i som en slags udviklingsdirektør i Skat fra 2010         development director at Skat from 2010 onwards.
                  og frem
Richard           Altså, der er ikke tale om inkompetence fra nogens            So, we’re not looking at incompetence on anyone’s
Hanlov            side på udbyttesagen, altså, jeg vil sige, nærmest            part in the dividend tax case; actually, I would say it is
                  tværtimod.                                                    pretty much the other way round.
Richard   0:38:30 Der blev udvist rettidig omhu, der blev meldt op ad           Care was shown in a timely manner; people were
Hanlov            hele tiden.                                                   reporting the issue the whole time.


                                                                               28
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 29 of 42
                                                              6-6


Speaker   Time     Danish Transcription                                        English Translation                                      Comment
Jesper             Men også som udviklingsdirektør oplevede han, at            But also as development director his experience was
Tynell             det ikke var nok.                                           that this was not enough.
Richard            Når vi kom med de her oplæg, så var der hele tiden          When we would come up with proposals, this issue
Hanlov             det her med. Altså, hvis det var noget, der øgede           always arose. So, if there was something that was
                   byrder for erhvervslivet, blev vi ofte hældt af brættet,    going to increase burdens for the business world, our
                   fordi det var en politisk dagsorden på det tidspunkt,       ideas were often rejected out of hand, because that
                   og det var det heller ikke udbytte, så departementet        was not the political priority at that time, and nor
                   var selvfølgelig inde over de her beslutninger i            were dividends, so the Ministerial Office was
                   forhold til hvad skulle der ske på udbytteområde? Og        obviously involved in these decisions in relation to
                   der var byrdelettelser                                      what would happen in the area of dividends. And it
                                                                               was the elimination of red tape
Richard   0:39:00 i højsædet og det er jo fortsat en dagsorden, og det         that was the top priority and has remained a political
Hanlov            har det været de sidste 15 år, det jo beror på               priority for the last 15 years; decisions obviously
                  forhandlinger med erhvervslivet og her i forhold til         depend on negotiations with the business world, and
                  udbytte, den finansielle sektor, så vi skulle ikke           when it came to dividends, we were not supposed to
                  pålægge dem yderligere byrder i forhold til det her          impose any further burdens on the financial sector.
                  område.
Jesper    0:39:30 Da udbyttesagen bliver rullet op, bliver det imidlertid      When the dividend case is uncovered, it becomes
Tynell            mere og mere klart, at banker også har været                 increasingly clear, however, that banks were also
                  involveret i uberettiget at trække udbytteskat op af         involved in the unlawful extraction of dividend tax
                  statskassen.                                                 from the Treasury.
Female3           Ved Retten i Glostrup indrømmede den tyske bank              Before Glostrup Court, the German bank North
                  North Channel Bank at have stået bag groft bedrageri         Channel Bank admitted being behind large-scale
                  mod Danmark. Samlet set har banken hjulpet                   fraud against Denmark. All in all, the bank helped
                  bagmænd med at dræne statskassen for 1,1                     fraudsters drain the public coffers of 1.1 billion
                  milliarder kroner i udbytteskat.                             kroner in dividend tax.
Female4           Vi lægger ud med sagen om udbytteskat og                     We start with the case about dividend tax and the
                  bankernes ansvar.                                            banks’ responsibility.




                                                                              29
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 30 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                        English Translation                                     Comment
Jesper    0:40:00 Mindst 14 forskellige banker rundt omkring i verden         At least 14 different banks around the world have
Tynell            har formodentlig været med til at lænse                     allegedly been involved in draining the public coffers
                  statskasserne for milliarder. Ikke bare i Danmark,          of billions. Not just in Denmark, but in a number of
                  men i en række europæiske lande ved at kræve                European countries, by demanding refunds of
                  refusion af udbytteskat. Det kan journalisterne bag         dividend tax. The journalists responsible for the
                  DR-dokumentaren "Mændene der plyndrede                      Danish Broadcasting Corporation documentary “The
                  Europa", senere fortælle.                                   men who plundered Europe” can tell us more about
                                                                              this later on.
Male14            Dokumenterne her afslører, hvordan andre store              The documents here reveal how other large banks
                  banker selv i årevis på samme måde har trukket              have similarly spent years siphoning
Male14    0:40:30 enorme beløb ud af statskassen og ned i deres egen          enormous amounts of money out of the Treasury and
                  kasse.                                                      into their own coffers.
Male15            Der står altså i det her papir, at banken godt vidste,      This paper thus shows that the bank knew perfectly
                  at de risikerede at blive anklaget for økonomisk            well that it was risking being prosecuted for financial
                  kriminalitet. Og her i de [unintelligible] dokumenter       crime. And here, in the next documents, you can see
                  kan man se, at de alligevel beslutter sig for at            that they nonetheless decide to continue.
                  fortsætte.
Male14            En række af verdens største banker har altså i årene        A number of the world’s largest banks, for years after
                  efter finanskrisen tjent milliarder af kroner på at tage    the financial crisis, have thus earned billions of
                  de penge, som helt almindelige mennesker har betalt         kroner by taking the money that ordinary people
                  i skat.                                                     have paid in tax.
Jesper            Da det kommer frem, at banker angiveligt har været          When it emerges that the banks were reportedly
Tynell            med til at snyde                                            involved in defrauding
Jesper    0:41:00 Lisbeth Rømer og hendes kolleger, ændrer det da             Lisbeth Rømer and her colleagues, this also changes
Tynell            også hendes hidtidige tillidsfulde tilgang til den          her previously trusting approach to the financial
                  finansielle sektor.                                         sector.




                                                                             30
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 31 of 42
                                                               6-6


Speaker   Time     Danish Transcription                                      English Translation                                       Comment
Lisbeth            Man må sige, at ens tro på bankverdenen har lidt et       One might say that one’s faith in the banking world
Rømer              knæk. Den svindel, der er foregået i Danmark og           has been damaged. The fraud that has been
                   Europa, kan ikke være foregået, uden at nogen             committed in Denmark and Europe could not have
                   banker var involveret i. Det er komplet umuligt. Så       been committed without some of the banks being
                   jeg synes lige nu,                                        involved in it. That would have been completely
                                                                             impossible. As things appear to me right now,
Lisbeth   0:41:30 er mit forhold til bankerne er lidt anstrengt.             my relationship to the banks is a little strained.
Rømer
Jesper             At myndighederne ikke aner, hvem de hemmelige             The fact that the authorities have no idea who the
Tynell             aktionærer er, har altså ikke bare forhindret de          secret shareholders are has therefore not just
                   Lisbeth Rømer og hendes kolleger i Skats                  prevented Lisbeth Rømer and her colleagues at Skat’s
                   udbytteadministration i at kontrollere de mange           Dividend Tax Unit from checking the many billions
                   milliarder, de har udbetalt i refusion af udbytteskat.    they have paid out in refunds of dividend tax—their
                   Deres kolleger i skatteforvaltningerne i andre lande      colleagues at the tax administrations in other
                   har stået med det samme problem, konkluderer              countries have faced the same problem, concludes
                   Lisbeth Rømer.                                            Lisbeth Rømer.
Lisbeth            Det betyder jo, at det ikke er et dansk problem.          That obviously means that this is not just a Danish
Rømer                                                                        problem—
Lisbeth   0:42:00 Men det er et universelt problem, at de oplysninger        rather, it is a universal problem, that the information
Rømer             om udenlandske aktionærer, som vi mangler, også            we lack about foreign shareholders is also lacked in
                  har manglet mange andre steder.                            many other places, too.
Jesper            Skiftende medlemmer af Skats øverste ledelse har da        Skat’s rotating senior management has also
Tynell            også længe været klar over, at Lisbeth Rømer og            understood perfectly well for a long time that Lisbeth
                  hendes kolleger har manglet oplysninger om, hvem           Rømer and her colleagues have been missing
                  der reelt ejer og tjener penge på de aktier, som           information about who actually owns and earns
                  banker rundt i verden har liggende i deres depoter.        money on the shares that banks around the world
                                                                             have sitting in their accounts.
Jesper    0:42:30 Og sådan set også længe ønsket at vide, hvem               And actually have also wanted to know for a long
Tynell            aktionærerne er, så Skat kan kontrollere de mange          time who the shareholders are, so that Skat can
                  udbetalinger. Det forklarer Richard Hanlov.                check the many payments they make, explains
                                                                             Richard Hanlov.


                                                                            31
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 32 of 42
                                                               6-6


Speaker   Time      Danish Transcription                                        English Translation                                     Comment
Richard             Der var en form for udviklingsdirektør, men jeg læser       I was a type of development director, but I also read
Hanlov              også revisionsrapporter, og der var mange kritiske          audit reports, and there were many critical audit
                    revisionsrapporter lige præcis på udbytteområdet. Vi        reports specifically in the area of dividends. We could
                    kunne godt se, når vi kigger ned i systemkomplekset,        see perfectly well when we reviewed the system that
                    at der var bare ikke den nødvendige kontrol. Så vi          we simply did not have the requisite controls in
                    ville gerne få registreret ejerforholdene korrekt, så vi    place. So we were very keen on having ownerships
                    sikrede, at der var en til en                               registered corrected, to ensure that there was a one-
                                                                                to-one
Richard   0:43:00 relation mellem det, der blev udbetalt, og den reelle         relationship between what was being paid out and
Hanlov            ejer bag aktierne, fordi de i virkeligheden var der           the actual owner behind the shares, because, in
                  ingen kontrol med udbetaling af udbytte.                      reality, there were no controls over the payment of
                                                                                dividend tax.
Jette             Så vi har gjort, hvad vi kunne. Vi blev bare ikke lyttet      So, we did what we could. We simply were not
Zester            til, og derfor så gør det ondt, når jeg møder folk, der       listened to, so it is painful meeting people who say,
                  siger, 12,7 milliarder.                                       “12.7 billion?
Jette     0:43:30 I er eddermame dumme inde i Skat, ikke. At man                You really are a bunch of idiots at Skat, aren’t you?”
Zester            ligesom blev udstillet som medarbejder. Som om vi             Being hung out to dry, so to speak, as an employee.
                  havde sovet i timen, når vi har kæmpet for det her            As though we were asleep on the job, when in actual
                  siden 2002. Vi har kæmpet. Der har bare ikke været            fact we were fighting for this since 2002. We fought.
                  den politiske vilje til det.                                  It’s just that there wasn’t the political will to do
                                                                                anything about it.
Jesper    0:44:00 Jette Zester og Lisbeth Rømer bliver derfor også              Jette Zester and Lisbeth Rømer therefore become sad
Tynell            triste, da det kommer frem, at en af deres kolleger i         as well when it emerges that one of their colleagues
                  Skat, der har været med igennem alle årene, også              at Skat, who worked with them for many years,
                  selv har begået bedrageri med refusion af                     himself also committed fraud involving the refunding
                  udbytteskat.                                                  of dividend tax.
Male15            I maj 2017 blev Sven Jørgen Nielsen anholdt. I dag            In May 2017, Sven Jørgen Nielsen was arrested.
                  blev Sven Jørgen Nielsen så idømt seks års fængsel.           Today, Sven Jørgen Nielsen was sentenced to six
                                                                                years in prison.




                                                                               32
                                   Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 33 of 42
                                                                6-6


Speaker    Time    Danish Transcription                                         English Translation                                       Comment
Jesper             Sven Nielsen fra Skats udbytteadministration bliver i        Sven Nielsen, from Skat’s Dividend Tax Unit, was
Tynell             december 2017 dømt for uretmæssigt at have                   convicted in December 2017 for unlawfully having
                   udbetalt                                                     paid out
Jesper     0:44:30 37 millioner kroner i udbytteskat til en af sine venner      37 million kroner in dividend tax to one of his friends
Tynell             og for at have modtaget to millioner kroner af               and for having received two million kroner of the
                   pengene selv.                                                money himself.
Jette              Det gør mig også rigtig ked af, at der var en af mine        It also really upsets me that it was one of my old
Zester             gamle kollegaer, der ligesom åbenbart var med.               colleagues who was pretty much openly involved.

Jesper             Sven Nielsen udnyttede godt nok systemet til sin             Sven Nielsen did indeed use the system to his own
Tynell             egen fordel, men det var altså ikke nødvendigvis på          advantage, but it was not necessarily due to Sven
                   grund af Sven Nielsen, at andre angiveligt kunne             Nielsen that others apparently could fraudulently
                   svindle sig til milliarder af kroner i refusion af           obtain billions of kroner in refunds of dividend tax.
                   udbytteskat.
Jesper     0:45:00 Uanset om det havde været ham eller en anden, der            Regardless of whether it was him or someone else
Tynell             havde ekspederet udbetalingen af de mange                    who expedited the payment of the many millions,
                   milliarder, så vidste Skat stadig ikke nok om de             Skat still did not know enough about the secret
                   hemmelige aktionærer til at forhindre falske                 shareholders to prevent fraudulent refunds, as
                   refusioner. Det forklarer Lars Normann Jeppesen, der         explains Lars Normann Jeppesen, who was legal
                   var juridisk direktør i Skat, frem til kort før den dag i    director at Skat, right up until shortly before the day
                   2007, hvor Sven Nielsen uretmæssigt udbetalte                in 2007 when Sven Nielsen unlawfully paid money to
                   penge til sin ven og selv fik de to millioner kroner af      his friend and himself received two million kroner of
                   dem, som han nu er dømt for at modtage.                      the money, which he has now been convicted of
                                                                                receiving.
Lars                 Jeg mener ikke, at den konkrete sag med Sven,              I do not believe that that specific case involving Sven
Normann
Jeppesen




                                                                               33
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 34 of 42
                                                               6-6


Speaker Time       Danish Transcription                                     English Translation                                       Comment
Lars     0:45:30   at det er en medvirkende årsag til, at den her           is a contributory cause of this problem not having
Normann            problemstilling ikke er løst. Den grundlæggende          been resolved. The basic problem is that we have still
Jeppesen           problemstilling er, at vi stadigvæk har manglet viden    been lacking knowledge about who it was who was
                   om, hvem det var, der var de berettigede til den         entitled to the refund of dividend tax that took place.
                   udbytterefusion, der har fundet sted. Og det skyldes     And this is obviously attributable to the fact that we
                   jo, at der ikke er tilstrækkelig sikre oplysninger og    do not have sufficiently reliable information and
                   dokumentation for,                                       documentation for
Lars       0:46:00 hvem der er den retmæssige ejer.                         who the legal owner is.
Normann
Jeppesen
Jesper             Den store armlægning om, hvorvidt Skat skal vide,        The whole battle about whether Skat should know
Tynell             hvem aktionærerne er, slutter imidlertid ikke her.       who the shareholders are does not, however, stop
                   Snarere tværtimod. Da det kommer frem, at                here. Quite the contrary. When it emerges that the
                   statskassen formodentligt er blevet svindlet for         Treasury has allegedly been defrauded to the tune of
                   milliarder af kroner, bliver fronterne blot              billions of kroner, the gulf between the two sides
Jesper     0:46:30 trukket endnu skarpere op. I september 2015, en          simply became even clearer. In September 2015, one
Tynell             måned efter den formodede milliardsvindel er             month after the alleged fraud running into the
                   kommet offentligt frem, nedsætter regeringen en          billions hit the headlines, the government establishes
                   tværministeriel arbejdsgruppe, der skal komme med        a cross-ministerial working group charged with
                   forslag til, hvordan fremtidens udbytteskattesystem      devising proposals for what the dividend tax system
                   kan se ud, hvis man vil undgå svindel. Efter lange       of the future could look like if Denmark were to
                   overvejelser ender arbejdsgruppen to år senere i         prevent fraud. After protracted deliberations, the
                   2017 med at fremlægge tre forskellige modeller, der      working group, two years later in 2017, ultimately
                   indebærer forskellige grader af kontrol.                 presents three different models, which establish
                                                                            different degrees of control.




                                                                           34
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 35 of 42
                                                              6-6


Speaker   Time    Danish Transcription                                      English Translation                                       Comment
Jesper    0:47:00 Alle tre modeller vil tilbyde en form for                 All three models would offer a form of net
Tynell            nettoafregning, altså et system, hvor aktionærerne så     settlement, in other words a system in which the
                  vidt muligt betaler den rigtige udbytteskat med det       shareholders pay the right amount of dividend tax
                  samme, i stedet for at de først får fratrukket fuld       immediately, as far as possible, instead of first having
                  udbytteskat og bagefter får hele eller dele af skatten    the full dividend tax deducted and then having all or
                  refunderet. Men arbejdsgruppen lægger ikke skjul på,      part of the tax refunded. However, the working
                  at det kun er den første model, Model 1, der er           group does not conceal the fact that it is only the first
                  nogenlunde skudsikker. Model 1 kræver således             model, Model 1, which is remotely bulletproof.
                  både, at man helt afskaffer                               Model 1 thus requires both that
Jesper    0:47:30 enhver form for refusion af udbytteskat og kræver         all forms of refund of dividend tax be abolished
Tynell            samtidig, at man fremover kun tilbyder                    and—simultaneously—that Denmark in the future
                  nettoafregning til de aktionærer, der fortæller Skat,     only offer net settlement to those shareholders who
                  hvem de er. Ikke til hemmelige aktionærer. Model 2,       tell Skat who they are. Not the secret shareholders.
                  der fortsat vil tillade aktionærer at skjule deres        Model 2, which will continue to allow shareholders to
                  identitet ved at placere aktierne i Omnibus- og           conceal their identity by placing the shares in
                  Nominee-depoter, mener arbejdsgruppen derimod             omnibus and nominee accounts, in the view of the
                  kun i forholdsvis begrænset omfang vil kunne              working group, by contrast offers only a relatively
                  forhindre snyd med udbytteskat.                           limited ability to prevent fraud involving dividend tax.
Jesper    0:48:00 Og Model 3, som fortsat vil give mulighed for             And Model 3, which will continue to give the option
Tynell            refusion, skriver arbejdsgruppen, har den betydelige      of receiving a refund, writes the working group, has
                  svaghed, at den vil indebære en risiko for, at der        the significant weakness that it would entail a risk
                  refunderes for meget. Ingen af modellerne kan             that too much is refunded. None of the models can
                  forhindre skattesnyd ved brug af aktieudlån, men          prevent tax evasion committed through the use of
                  også på det punkt mener arbejdsgruppen, at Model 1        share lending, but, also in relation to this aspect, the
                  er den mest robuste model. Konklusionen i                 working group believes that Model 1 is the most
                  arbejdsgruppens rapport er derfor ganske klar:            robust. The conclusion in the working group’s report
                                                                            is therefore pretty clear:
Male16             "Model 1 vurderes således at være den model, som i       “Model 1 is thus assessed to be the model that
                   videst muligt
Male16             omfang vil kunne forhindre svindel med                   could prevent fraud involving dividend tax to the
                   udbytteskat."                                            greatest possible extent.”


                                                                           35
                                 Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 36 of 42
                                                              6-6


Speaker   Time     Danish Transcription                                        English Translation                                     Comment
Jesper             Men da regeringen i sommeren 2017 fremlægger en             However, when the government, in September 2017,
Tynell             skitse til en ny model, så vælger den ikke Model 1.         presents an outline of a new model, it does not opt
                   Den vælger i stedet en model, der kombinerer                for Model 1. Instead, it opts for a model which
                   elementer fra Model 1 og Model 2, og som fortsat            combines elements of Model 1 and Model 2 and
                   gør det muligt for udlændinge at slippe billigere i skat    which continues to make it possible for foreigners to
                   i Danmark, selv om de placerer deres aktier i               get away with paying less tax in Denmark, even if
                   Omnibus- eller Nominee-depoter.                             they place their shares in omnibus or nominee
                                                                               accounts.
Jesper    0:49:00 Og regeringen lægger ikke skjul på, at det sker af           And the government does not conceal the fact that
Tynell            hensyn til banker og investorer.                             this is taking place in the interests of banks and
                                                                               investors.
Male17            "Det har været et vigtigt holdepunkt for den                 “It has been an important prerequisite for the
                  finansielle sektor, at brugen af Omnibus-depoter ikke        financial sector that the use of omnibus accounts not
                  forhindres ved den fremtidige model for håndtering           be prevented in the future model for handling
                  af udbyttebeskatningen."                                     dividend taxation,”
Jesper            … skriver Skatteministeriet i et notat og forklarer, at      writes the Ministry of Taxation in a memorandum,
Tynell            der på den måde er tale om et kompromis af hensyn            saying that this is therefore a compromise in the
                  til investorerne                                             interests of investors.
Male17            "Den foreslåede model er en afvejning mellem på              “The proposed model balances on one hand the risk
                  den ene side risikoen for svindel                            of fraud
Male17    0:49:30 og fejludbetalinger og på den anden side hensynet til        and incorrect payments and on the other hand the
                  administrative byrder med videre, herunder de                question of red tape, etc., including the
                  administrative omkostninger for udenlandske                  administrative costs for foreign investors, and thus
                  investorer og dermed interessen for at placere               the aim of promoting investments in Denmark. The
                  investeringer i Danmark. Den foreslåede                      proposed net withholding model cannot, however,
                  nettoindeholdelsesmodel kan dog ikke fuldt ud                completely prevent people from continuing to
                  forhindre, at der fortsat kan foretages aktielån med         engage in share lending in order thereby to
                  henblik på uretmæssigt at få nedbragt                        unlawfully reduce their dividend tax.”
                  udbytteskatten.




                                                                              36
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 37 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                         English Translation                                      Comment
Jesper    0:50:00 De modsatrettede interesser og hensyn er på den              The opposing interests and considerations are thus
Tynell            måde stadig de samme, som dengang da Carl Helman             still the same as when Carl Helman, as a lawyer at the
                  som jurist i Skatteministeriets departement for over         Ministry of Taxation’s Ministerial Office, more than
                  ti år siden var med til at afvise Lisbeth Rømers ønsker      ten years ago, was involved in rejecting Lisbeth
                  om at indføre mere kontrol.                                  Rømer’s request for more controls to be introduced.
Carl              Når jeg læser det, kan jeg se, at man har de samme           When I read this, I can see that people are making
Helman            afvejninger og man med åbne øjne siger, at hensynet          the same judgement calls and saying with full
                  til at undgå for mange administrative byrder for             awareness that the aim of avoiding excessive red
                  erhvervslivet og hensynet til Danmark som attraktivt         tape for the business world and the aim of promoting
                  investorland for aktieinvesteringer,                         Denmark as an attractive country for equity investors
Carl      0:50:30 at de hensyn skal veje så tungt, at man i visse              are so important that, in certain situations, people
Helman            situationer med åbne øjne siger, vi kan ikke helt            are saying with full awareness that we cannot control
                  kontrollere det. Det skriver man åbent i situationen,        the system completely. This is what people are
                  hvor man har haft en stor skandale, at man skal              writing openly, at a time when we have had a major
                  prøve at rydde op.                                           scandal, and where we should be trying to clear
                                                                               things up.
Jesper              På hvilke punkter ligner det den situation, du stod i      In what ways does this resemble the situation you
Tynell              for ti år siden, da du sad i departementet og var med      found yourself in ten years ago, when you were
                    til at afvise, at man skærpede reglerne?                   sitting in the Ministerial Office and were involved in
                                                                               rejecting the proposal to tighten up the rules.
Carl                Det ligner det på den måde, at det forhold,                It resembles the situation back then in that the fact
Helman                                                                         that
Carl      0:51:00 at man skulle undgå skattesnyd ikke alene kunne              one ought to prevent tax fraud is not enough to carry
Helman            bære en lovændring igennem. Nu har vi dog et                 an amendment to statute through parliament. Now,
                  aktualiseret kæmpe tab som følge af snyd, og stadig i        however, a huge loss has been suffered due to fraud,
                  den situation taler man om modsatrettet hensyn,              and yet, even knowing this, people are still talking
                  hvor hensynet til Danmark som administrativt                 about opposing interests and the aim of Denmark
                  investorland indebærer, at man godt kan med åbne             being an easy country to invest in, administratively
                  øjne sige, at der er visse risici for skattesnyd. Men det    speaking, and saying with full awareness that there
                  er jo nok det,                                               are certain risks of tax fraud. The reason for this is



                                                                              37
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 38 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                        English Translation                                          Comment
Carl      0:51:30 at Danmark er et lille land og lever af handel, og så er    that Denmark is a small country and relies on trade
Helman            man nok nødt til at tage det hensyn. Kun lidt               for its survival and so is probably forced to prioritise
                  skattesnyd er i orden. I situationen synes jeg, det er      this consideration. Just a little tax fraud is OK. I think
                  svært at acceptere.                                         that is very hard. Given what has happened, I think
                                                                              this is hard to swallow.
Jesper    0:52:00 Da regeringen i 2017 fremlægger sin skitse til en ny        When, in 2017, the government presents its outline
Tynell            model, sker det med besked om, at modellen kort tid         for a new model, this is accompanied by the
                  efter vil blive fremsat som lovforslag og vedtaget i        disclosure that the model will shortly thereafter be
                  Folketinget. Men sådan går det ikke. Internationale         presented as a bill and passed in parliament.
                  banker lægger efterfølgende pres på                         However, that is not what happens. International
                  Skatteministeriets departement og skriver til               banks then pressurise the Ministry of Taxation’s
                  ministeriet, at hvis ikke udenlandske aktionærer            Ministerial Office and write to the Ministry, saying
                  fremover kan få refusion af udbytteskat, vil det            that, if foreign shareholders in the future cannot
                  afskrække dem fra at investere i danske aktier.             receive refunds of dividend tax, this will dissuade
                                                                              them from investing in Danish shares.
Jesper    0:52:30 Om det er tomme trusler eller et reelt problem er det       Whether these are empty threats or a real problem is
Tynell            svært at sige med sikkerhed, men der er intet, der          hard to say with certainty, but there is nothing to
                  tyder på, at udenlandske investorer flygter fra             suggest that foreign investors have been fleeing
                  Danmark i den helt store stil, efter 2015, hvor den         Denmark in droves since 2015, when the alleged
                  formodede svindel kommer offentligt frem, og hvor           fraud emerged, and when the public coffers were
                  statskassen for en tid bliver smækket i. Heller ikke        slammed shut for a while. This is the case even now,
                  selvom der efterfølgende kun bliver åbnet så                when, since the public coffers have slowly been
                  langsomt op igen for udbetalingerne, at mange               reopened for refunds, with many thousands of
                  tusinde udenlandske investorer nu stadig venter på          foreign investors now still waiting to have billions of
                  at få udbetalt milliarder af kroner i refusion              kroner in




                                                                             38
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 39 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                        English Translation                                     Comment
Jesper    0:53:00 af udbytteskat. Da myndighederne smækker kassen i,          dividend tax refunded. When the authorities slam
Tynell            er lidt over halvdelen af de børsnoterede danske            shut the coffers, a little over half of listed Danish
                  aktier ejet af udlændinge, og det er lidt over              shares are owned by foreigners, and so are a little
                  halvdelen af aktierne såmænd også den dag i dag.            over half even today. Foreign investors continue to
                  Udenlandske aktionærer investerer fortsat i danske          invest in Danish firms, even though it is now harder
                  virksomheder, selvom det nu er vanskeligere at få           to obtain refunds. However, in the summer of 2020,
                  udbetalt refusion. Men i sommeren 2020 fremlægger           the Ministry of Taxation presents yet another
                  Skatteministeriet endnu
Jesper    0:53:30 et udkast til en ny model. En model, som bankerne og        draft for a new model. A model which the banks and
Tynell            regeringen netop har indgået en aftale om, og på            the government have just entered into an agreement
                  flere punkter ligner den model, som bankernes               on and which in many regards resembles the model
                  interesseorganisation forsøgte, at få Skat til at skrive    that the Bankers Association tried to induce Skat to
                  under på tilbage i 2009. En model, som godt nok             sign back in 2009. A model that offers net settlement
                  tilbyder nettoafregning til de aktionærer, der lader        to shareholders who have themselves registered with
                  sig registrere hos Skat i Danmark, men en model, der        Skat in Denmark but a model that at the same time in
                  samtidig i praksis imødekommer ønsket fra de                practice accommodates the international banks’ wish
                  internationale banker
Jesper    0:54:00 om fortsat at gøre det muligt at få refusion af             to continue enabling the refunding of dividend tax,
Tynell            udbytteskat, også for aktionærer med aktier i               including for shareholders with shares in omnibus
                  Omnibus- og Nominee-depoter, der ikke registrerer           and nominee accounts who are not registered by
                  sig ved navn under den nye model, og også for aktier,       name in the new model and also for shares where
                  som Skat ikke på forhånd ved, hvem der ejer eller           Skat does not know in advance who does or does not
                  ikke ejer. Præcis hvordan det skal ske, er stadig           own them. Precisely how this is supposed to happen
                  uklart. Regeringens plan om at fremsætte et                 is still unclear. The government’s plan to present a
                  lovforslag med den nye model i 2020 er foreløbigt           bill with the new model in 2020 has been put on the
                  taget af bordet igen.                                       back burner for the time being.

Jesper    0:54:30 Men I sidste ende bliver det altså endnu en gang op         In the end, however, it will once more be up to a
Tynell            til et flertal I Folketinget at afveje de modsatrettede     majority in parliament to balance the opposing
                  interesser og hensyn.                                       interests.



                                                                             39
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 40 of 42
                                                               6-6


Speaker   Time      Danish Transcription                                    English Translation                                        Comment
Carl                Der må man gøre op med sig selv som udtryk for et       “People will have to make up their minds as the
Helman              politisk valg- Vil vi tiltrække udenlandske             expression of a political decision: Do we want to
                    investeringer til Danmark og have lidt mindre kontrol   attract foreign investment in Denmark and have less
                    på det område? Eller vil vi kontrollere i bunds?        control in this area? Or do we want to have full
                                                                            control?”
Jesper            … forklarer Carl Helman og peger på, at der efter den explains Carl Helman, who points out that, since the
Tynell            store svindel med refusion                                major fraud involving the refunding
Jesper    0:55:00 af udbytteskat er kommet offentligt frem, er et           of dividend tax hit the headlines, there is an interest
Tynell            hensyn, som han nu mener, bør veje tungere, end           that he now believes should be prioritised over the
                  hensynet til investorerne, nemlig hensynet til            interests of investors, namely the interest of public
                  befolkningens tillid.                                     confidence.
Carl              Skandalen har rystet tilliden ikke bare til Skat, men til This scandal has shaken confidence not just in Skat
Helman            det offentlige Danmark. Uanset om det kan                 but also in the public sector in Denmark in general.
                  skræmme nogle udenlandske investeringer væk, så er Regardless of whether it might frighten off some
                  det måske væsentligere i forhold til                      foreign investors, cohesion
                  sammenhængskraft
Carl      0:55:30 og genopbygningen af tilliden til det offentlige          and rebuilding confidence in the public sector in
Helman            Danmark. Vi skal have en lovgivning, hvor vi kan          Denmark might be more important. We should have
                  identificere den individuelle retmæssige ejer af dansk legislation enabling us to identify the individual legal
                  udbytte. Det var den sidste brik, som Lisbeth Rømer       owner of Danish dividends. This was the last element
                  efterlyste som redskab, og den mangler stadig, og det that Lisbeth Rømer was seeking as a tool, and which
                  skulle man ikke tro, efter der er forsvundet 13           is still not in place, and that is staggering. You would
                  milliarder, ville man trods alt sige, det er det, der     think, after 13 billion have disappeared, you would
                  mangler,                                                  nonetheless want to say, that that is what is missing,




                                                                            40
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 41 of 42
                                                               6-6


Speaker   Time    Danish Transcription                                        English Translation                                        Comment
Carl      0:56:00 for at vi kan være nogenlunde sikre. Så der ikke er en      for us to be fairly certain that not a single penny is
Helman            eneste dansk øre, der går i uretmæssige lommer. Det         going into the wrong pocket. We owe this to the
                  skylder vi befolkningen efter den skandale, der             public, after the scandal that has unfortunately
                  desværre er opstået. Allerede på morgenmadsmødet            occurred. Back at that breakfast meeting, Lisbeth
                  påpegede Lisbeth Rømer, at man ikke kan følge ned           Rømer pointed out that it is impossible to track all
                  til den enkelte aktionær, om vedkommende reelt har          the way through to the individual shareholder to
                  krav på at få tilbagebetalt dansk udbytteskat. Det er       determine whether the person in question has a
                  stadig tilfældet.                                           genuine entitlement to have Danish dividend tax
                                                                              repaid. That is still the case.
Jesper    0:56:30 Vi har forelagt relevante påstande i podcastserien for      We have presented the assertions in the podcast
Tynell            blandt andre Skatteministeriets departement,                series to, amongst others, the Ministry of Taxation’s
                  Skattestyrelsen, tidligere departementschef, Peter          Ministerial Office, the Tax Agency, the former
                  Loft, tidligere direktør i Skat, Ole Kjær og flere andre    permanent secretary Peter Loft, the former head of
                  identificerbare embedsmænd. Vi har også forlagt for         Skat Ole Kjær, and several other identifiable officials.
                  bankernes nuværende interesseorganisation Finans            We have also presented the materials to Finance
                  Danmark, for Deutsche Bank og for centrale                  Denmark, which currently represents the interests of
                  skatteministre. Ingen af disse                              the banks, to Deutsche Bank, and to central tax
                                                                              ministers. None of these
Jesper    0:57:00 er kommet med indvendinger eller præciseringer              have come back with objections or further details on
Tynell            hertil. Vi har også fremlagt seriens relevante              the matter. We have also presented the relevant
                  påstande for tidligere statsminister, Anders Fogh           assertions in the series to the former prime minister
                  Rasmussen, som ikke har responderet.                        Anders Fogh Rasmussen, who did not respond.
Jesper            Det her er ”De hemmelige aktionærer”. Du har lyttet         This is “The Secret Shareholders”. You were listening
Tynell            til sjette afsnit: ”Af hensyn til investorerne”. Signe      to Part Six: “In the interests of the investors”. Signe
                  Mansdotter har klippet og komponeret musik                  Mansdotter performed the sound editing and
                  sammen med Marie Kildebæk, Jens Vithner er                  composed music together with Marie Kildebæk, Jens
                  redaktør.                                                   Vithner was the editor,




                                                                             41
                                  Case 1:18-md-02865-LAK Document 535-9 Filed 02/15/21 Page 42 of 42
                                                               6-6


Speaker    Time    Danish Transcription                                    English Translation                                   Comment
Jesper     0:57:30 Karen Damsgaard Sørensen og Alberte Zacho har           Karen Damsgaard Sørensen and Alberte Zacho were
Tynell             været i redaktion. Morten Runge har indtalt citater,    involved in the editing process, Morten Runge
                   og jeg har tilrettelagt og skrevet manuskript. Mit      recorded the quotations, and I prepared and wrote
                   navn er Jesper Tynell.                                  the script. My name is Jesper Tynell.

P1 Outro            Du kan høre flere på P1-podcasts i DR's Radio App.     You can hear more P1 podcasts in DR’s radio app. It
Speak               Det giver mening.                                      makes sense.




                                                                          42
